EXHIBIT 4
                       Joel Brott
                       5/24/2019

                                                     1
                UNITED STATES DISTRICT COURT
                     STATE OF MINNESOTA
------------------------------------------------------
                        Case No. 18-cv-2301 (JRT/KMM)

David W. Lynas, as Trustee for the
next-of-kin of James C. Lynas,
                                     Plaintiff,
     vs.

Linda S. Stang, et al.,

                                Defendants.
------------------------------------------------------
                VIDEO DEPOSITION TRANSCRIPT OF
           SHERBURNE COUNTY SHERIFF JOEL L. BROTT

                           May 24, 2019
                             9:11 a.m.
                               at the

                    Sherburne County Jail
           13880 Business Center Drive Northwest
                    Elk River, MN 55330




Court Reporter:   Janet D. Winberg, RPR
Videographer:   Pat Curto for Envision Video


            Doby Professional Reporting, Inc.
                     952-943-1587
                                                             Joel Brott
                                                             5/24/2019
                                                                2                                                                 4
 1   APPEARANCES:                                                   1
 2
                                                                             Plaintiff.
        On Behalf of Plaintiff David W. Lynas:                      2
 3        Robert Bennett, Attorney at Law                                         MS. NEARING: Carrie Nearing, for the
          Kathryn H. Bennett, Attorney at Law                       3        MEnD Defendants.
 4        Gaskins, Bennett & Birrell, L.L.P.                        4             MR. HIVELEY: Jason Hiveley, for the
          333 South Seventh Street
 5        Suite 3000                                                5        Sherburne County Defendants.
          Minneapolis, MN 55402                                     6             VIDEOGRAPHER: Thank you.
 6        rbennett@gaskinsbennett.com
          kbennett@gaskinsbennett.com                               7           Sheriff, you may remain seated, and the
 7                                                                  8
 8
                                                                             court reporter will swear you in.
         On Behalf of the Sherburne County Defendants:
 9                                                                  9                      * * *
           Jason M. Hiveley, Attorney at Law
           Iverson Reuvers Condon                                   10       (Witness sworn.)
10         9321 Ensign Avenue South                                 11                    JOEL L. BROTT,
           Bloomington, MN 55438
11         jasonh@irc-law.com                                       12          called as a witness, being first duly sworn,
12
                                                                    13          was examined and testified as follows:
         On Behalf of the MEnD Defendants:
13                                                                  14                     * * *
           Carolin J. Nearing, Attorney at Law                      15                     EXAMINATION
14         Larson King, LLP
           30 East Seventh Street                                   16    BY MR. BENNETT:
15         Suite 2800                                               17    Q. Sheriff, would you state your full name for the
           St. Paul, MN 55101                                       18
16         cnearing@larsonking.com                                           record, please.
17                                                                  19    A. Joel Louis Brott.
18
                                                                    20    Q. How old are you, sir?
19
20                                                                  21    A. Forty-seven.
21
                                                                    22    Q. And can you describe briefly your educational
22
23   NOTE: Original transcript will be delivered to the             23       background, please.
     noticing party, Gaskins, Bennett & Birrell, L.L.P.             24    A. You bet. I graduated from St. Cloud Apollo High
24
25                                                                  25       School. Attended Alexandria Technical College;
     NOTE: Exhibits 1-8 were marked.



                                                                3                                                                 5
 1                       PROCEEDINGS                                1          received an associate of applied science degree
 2                  (Exhibits 1 & 2 marked.)                        2          in law enforcement. Attended the FBI National
 3                  VIDEOGRAPHER: This is the video                 3          Academy in 2007.
 4            deposition of Sheriff Joel Brott, taken by the        4     Q.    Okay. So you have a two-year degree?
 5            Plaintiff in the matter of "Lynas versus Stang,       5     A.    I do.
 6            et al.," United States District Court, District       6     Q.    Okay. And the only other postgraduate work is
 7            of Minnesota, Civil No. 8-2301.                       7          with the FBI National Academy?
 8               We are located at the Sherburne County Jail,       8     A.    That's true.
 9            13880 Business Center Drive, Elk River,               9     Q.    How long is that?
10            Minnesota.                                            10    A.    A ten-week program.
11               Today's date is May 24, 2019. The time is          11    Q.    Do you get a certificate for that?
12            9:12 a.m.                                             12    A.    Correct.
13               The court reporter is Janet Winberg, from          13    Q.    And can you describe your work history after
14            the firm of Doby Professional Reporters.              14         your -- you get your law enforcement degree?
15               My name is Pat Curto. I'm a certified legal        15    A.    Sure. I started my law enforcement career in a
16            video specialist in association with Envision         16         small community, Minneota, Minnesota. I spent
17            Video.                                                17         about a year and a half to two years there. I
18               Would counsel please state their appearances       18         started out as a police officer. And after
19            for the record.                                       19         about a year, the chief there left, and the city
20                  MR. BENNETT: Robert Bennett, for the            20         council thought it was a good idea to make me
21            Plaintiff.                                            21         the chief of police for about a year. Being
22               And I just -- either I heard the case number       22         that it was a small community, I wanted
23            wrong, but it's zero -- it's 018-CV-2301.             23         something a little bit larger.
24                   VIDEOGRAPHER: Thank you.                       24            I went to the City of Redwood Falls as a
25                   MS. BENNETT: Kathryn Bennett, for the          25         police officer. I spent, I don't know, a year


                                                                                                         2 (Pages 2 to 5)
                                                  Doby Professional Reporting, Inc.
                                                           952-943-1587
                                                    Joel Brott
                                                    5/24/2019
                                                        6                                                            8
 1        and a half, two years there, before coming to      1       remains your duty as sheriff?
 2        Sherburne County in -- it would probably be -- I   2              MR. HIVELEY: I'll object. Calls for a
 3        think it was the fall of 1996 or so.               3       legal conclusion.
 4           So I've been in Sherburne County for over 20    4          Go ahead and answer, if you know.
 5        years. I started here as a patrol deputy. I        5    BY MR. BENNETT:
 6        kind of worked my way around the department.       6    Q. If you don't -- if that's your understanding,
 7        School liaison officer. Some time on the           7       let me know. If it isn't, let me know.
 8        emergency response unit. Got promoted to           8    A. We have a shared responsibility, I think, with
 9        investigator, promoted to investigative            9       -- with our partners that -- within the jail
10        sergeant, promoted to investigative captain.       10      facility.
11        Later, appointed by the board of commissioners     11   Q. And who are your partners within the jail
12        in 2009 as sheriff. Won my first election in       12      facility?
13        2010, '14 and '18.                                 13   A. Currently our -- our contracted partner is MEnD
14   Q.    And the only thing I, at least, noticed kind of   14      Correctional Care.
15        missing from the sheriff's department résumé, is   15   Q. Okay. And you're familiar with the term
16        you didn't do anything in corrections. You         16      "well-being check"?
17        didn't do any stint in the jail?                   17   A. I am, yes.
18   A.    Correct. No, I never was a correctional           18   Q. What is the ultimate purpose of a well-being
19        officer.                                           19      check?
20   Q.    Part of your job is to supervise correctional     20   A. For correctional officers to -- when they're
21        officers, though, as sheriff; is that true?        21      doing them, whether it's a 15-minute well-being
22   A.    Yeah. The sheriff, by statute, is responsible     22      check or a 30-minute well-being check, is for
23        for the county jail, correct. Yeah, uh-huh.        23      them to look for indications that person is
24   Q.    Okay. And describe the -- the command and         24      okay, that they're doing well.
25        control assignments under you; in other words,     25   Q. All right. They be alive?


                                                        7                                                            9
1       your org chart, for the jail part of it.              1   A.     Correct.
2    A. You bet. And so, kind of, our organizational          2   Q.     Breathing?
3       structure, it -- as it flows downward, the chief      3   A.     Correct.
4       deputy is also very involved in jail operations.      4   Q.     And in certain circumstances, able to follow
5    Q. And who is that?                                      5        commands and instructions?
6    A. Don Starry.                                           6   A.     Yes.
7    Q. Okay.                                                 7   Q.     You also have counts; correct?
8    A. We have jail commander, Patrick Carr. Jail            8   A.     Like head counts?
9       administrator, Brian Frank. Assistant jail            9   Q.     Yes.
10      administrator, Dave Isais. Two captains: Tom         10   A.     Yes.
11      Zerwas, Chris Bloom. And then part of the            11   Q.     How often do they occur, do you know?
12      administration would be Mark Fritel, who is in       12   A.     Um, I can't give you the exact time. I think
13      charge of programs. And then I think we have 13      13        generally at shift change they do head counts.
14      sergeants that are day-to-day operations inside      14   Q.     What's your understanding of the term "special
15      of the jail.                                         15        housing"?
16   Q. Uh-huh. The -- you understand as sheriff, that       16   A.     Special housing is for inmates that need
17      the inmates in the jail have a constitutional        17        different type of detention, whether it's for
18      right to adequate health care?                       18        poor behavior, max segregation. Whether it's
19   A. Correct.                                             19        for medical segregation; so, like, TB might be
20   Q. And that's a function that is -- or excuse me,       20        an example. Administrative segregation; so,
21      is a duty that is the county's duty?                 21        like, protective custody, where an inmate
22   A. It's our responsibility to make sure that they       22        perhaps feels threatened based on what they've
23      get those services.                                  23        been charged with. We see it oftentimes with
24   Q. And you can't -- do you understand, you cannot       24        individuals that are charged with sex crimes.
25      delegate that duty to a third party, that that       25        And so there's a different variety of reasons


                                                                                                3 (Pages 6 to 9)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                   Joel Brott
                                                   5/24/2019
                                                     10                                                         12
1       that an inmate would be put in segregation.        1    A. No, they're not. The dayroom is camera'd.
2    Q. Included in there, and among the reasons, would    2       Where the, kind of, outside area is camera'd.
3       be persons who were at an elevated suicide risk;   3    Q. Well, you can -- for example, what -- what cell
4       correct?                                           4       was James Lynas in?
5    A. Not in our Special Housing Unit. Those             5    A. S52, I believe.
6       individuals should be in our booking area.         6    Q. And you can -- the cameras will show, for
7    Q. They should be -- so if you're on suicide watch,   7       example, the inmate in the -- in the -- in S52
8       you're actually kept not in special housing?       8       in the bunk?
9    A. You should be in booking.                          9    A. I don't believe that's the case, no.
10   Q. Okay. And what would -- what would be -- what      10   Q. You don't think that's true?
11      would that entail in booking, what sort of         11   A. No.
12      observation?                                       12   Q. The cameras will record when well-being checks
13   A. Right. And so somebody that -- we don't -- we      13      are made in that area, the -- the non-catwalk
14      don't call it "suicide watch," but I understand    14      area, the main area of the entrance?
15      that purpose of it. They'd be put in a Kevlar      15   A. Right. So when we were back to these -- you
16      gown. They would be put in a cell that is          16      know, the series of cells, and then there's this
17      camera'd, monitored. There's a feed that goes      17      kind of small dayroom, and that area does have a
18      in our sergeant's office, there's a feed that      18      camera in it, and so that's the area that the
19      goes in our master control. And we would get a     19      housing officer -- you saw the -- kind of that
20      -- what we would call a "Special Precautions       20      desk in the hallway, that they can view that
21      Form," that -- from a mental health provider,      21      camera'd area from that location.
22      medical provider, indicating things that they      22   Q. Who -- where does the camera feed go?
23      shouldn't have, such as clothing, such as          23   A. The camera feed would go to the special housing
24      blankets, such as toilet paper. There's a host     24      officer desk, in that hallway. There's also a
25      of things on --                                    25      camera feed, it would be in master control, that


                                                     11                                                         13
 1   Q. Razors?                                             1      -- and then is recorded.
 2   A. -- there.                                           2   Q. So there's -- is it monitored as well as
 3        Anybody on a special -- or a 15-minute            3      recorded?
 4      watch, regardless of where they are located in      4   A. It's -- it's monitored to the extent that the --
 5      the facility, razors are always eliminated,         5      that the feed is up, yes, and the officers have
 6      regardless of the reason why they're on that        6      the ability to -- to monitor it from the housing
 7      watch.                                              7      desk.
 8   Q. Okay. And special housing also has 15-minute        8   Q. In other words, it can be seen on the screen?
 9      watch criteria as well for various inmates;         9      That's what I'm hearing.
10      correct?                                           10   A. Yes, sir. Yes.
11   A. For sure.                                          11   Q. Whether they're looking at it all day, every
12   Q. And in this case, David Lynas was under a          12      day, is a different matter?
13      15-minute watch criteria?                          13   A. Yes, sir. They have the ability to do that.
14   A. He was.                                            14   Q. Okay. And the purpose of having that screen
15           MS. BENNETT: James.                           15      there, is so that a second set of eyes is on
16   BY MR. BENNETT:                                       16      that, at least available to be on that, on that
17   Q. James. David is the father. I apologize.           17      screen?
18        The -- now, we were just back in special         18   A. For those -- for those dayrooms, correct.
19      housing. Have you been back there recently?        19   Q. Okay. Now, the catwalk area, what is the main
20      When was the last time you were back there,        20      purpose of that area?
21      other than ten minutes ago?                        21   A. So that is to do watch tours, and to look inside
22   A. Right. It's probably been a few months.            22      of those individual cells when -- when the
23   Q. Okay.                                              23      dayroom may not be available. And so the
24   A. Yep.                                               24      housing officer will do, you know, the --
25   Q. Now, the -- those cells are camera'd?              25   Q. Can I ask you -- I don't mean -- when you say,


                                                                                         4 (Pages 10 to 13)
                                Doby Professional Reporting, Inc.
                                         952-943-1587
                                                        Joel Brott
                                                        5/24/2019
                                                          14                                                          16
1         "when the dayroom may not be available," what do      1       the event, but not since then.
2         you mean by that?                                     2    Q. But you'd agree with me, that there was nobody
3    A.    Yep. And so if somebody is getting -- get their      3       in their hour out, in the dayroom, during that
4         hour out -- so, you know, so certain inmates,         4       period?
5         they get time out of that cell, and so if             5    A. Um, I don't know that I can answer that.
6         there's an inmate in that dayroom area, that          6    Q. Okay. If we watched that entire thing, and
7         inmate is potentially in special housing for bad      7       there wasn't anybody in the -- just assume that
8         behavior and potentially could be assaultive          8       there's no person -- that the video is meant to
9         towards staff, and so they wouldn't go in that        9       capture people in that -- in the day area for
10        dayroom area with that inmate. They'd use an         10       certain; correct?
11        alternative way to do the watch tour, which          11    A. Correct.
12        would be the catwalk.                                12    Q. And it captures some other things?
13   Q.    Okay.                                               13    A. Uh-huh.
14   A.    So there's two -- two ways to do the watch tour.    14    Q. But --
15   Q.    So the person we heard in the cell, it wasn't       15             (Sotto voce discussion between
16        the cell where James Lynas was. But if the           16              Mr. Bennett and Ms. Bennett.)
17        person we heard, who seemed a little agitated        17    BY MR. BENNETT:
18        and a little upset with the administration, was      18    Q. Do you have the authority to limit the hours out
19        out in the dayroom, you wouldn't enter that --       19       for the inmates?
20        the correctional officers wouldn't enter that        20    A. You mean decide when they do them?
21        while that person had their hour out?                21    Q. Uh-huh.
22   A.    Right.                                              22    A. Yes, of course administration would have the
23   Q.    Okay.                                               23       ability to -- to decide when those hours out
24   A.    Yes.                                                24       occur.
25   Q.    Okay. And it might depend on who was in -- in       25    Q. If you needed for a safety check or well-being


                                                          15                                                          17
 1        those rooms, about whether they entered in the       1        check, you can order that person back into their
 2        hour out or not?                                     2        cell; correct?
 3   A.     No.                                                3     A. Sure. You could order them to lockdown.
 4   Q.     Or is there just straight protocol?                4     Q. All right.
 5   A.     Just straight protocol.                            5     A. Yep.
 6   Q.     Okay.                                              6     Q. All right.
 7   A.     Yep.                                               7               (Sotto voce discussion between
 8   Q.     The observation qualities of the catwalk are       8                Mr. Bennett and Ms. Bennett.)
 9        limited; correct?                                    9     BY MR. BENNETT:
10   A.     It is the oldest part of our facility. I would     10    Q. In the dayroom is -- is there ability to
11        agree with you, that they are limited.               11       separate, make it essentially two dayrooms?
12   Q.     And you cannot see all of the interior of the      12       Shut the one door? In other words, limit the
13        cell through the one-way glass? It's a mirror        13       size of the dayroom?
14        on the other side; correct?                          14    A. Well, we were just back there. I'm not sure how
15   A.     Correct. It's more difficult to see it, the        15       we would do that.
16        wall that you're actually going -- looking           16    Q. Isn't there a second -- isn't there a door
17        through; right?                                      17       opposite S2 [sic] on the -- if you -- if you
18   Q.     Uh-huh.                                            18       stood in the -- in the doorway of S2, to your
19   A.     Closest to you. Yep.                               19       right in back, isn't there another door that --
20   Q.     And have you reviewed the video of the period,     20       that forms -- forms an entry into another
21        say the hour before and the hour after -- or the     21       dayroom area?
22        hour before James Lynas was discovered?              22    A. I'm having a hard time visualizing what you're
23   A.     Um, I don't know that I reviewed an entire hour.   23       speaking of, but...
24   Q.     Okay. Thirty minutes? Forty minutes?               24    Q. Well --
25   A.     Yes. Back -- back, like the day or two after       25              MR. BENNETT: Should we mark this one?


                                                                                               5 (Pages 14 to 17)
                                    Doby Professional Reporting, Inc.
                                             952-943-1587
                                                   Joel Brott
                                                   5/24/2019
                                                     18                                                         20
 1            (Sotto voce discussion between                1      picture, but...
 2             Mr. Bennett and Ms. Bennett.)                2           (Exhibit 4 marked.)
 3            MR. BENNETT: Yeah, that's it.                 3   BY MR. BENNETT:
 4         Would you mark this?                             4   Q. Exhibit 4 shows the picture of the catwalk?
 5            (Exhibit 3 marked.)                           5   A. Yes, sir.
 6   BY MR. BENNETT:                                        6   Q. And it shows cell observation areas down the
 7   Q. Showing you what's been marked as Exhibit 3, do     7      length of the hallway of that catwalk?
 8      you see another door?                               8   A. Correct.
 9   A. Yes, sir.                                           9   Q. All right.
10   Q. What does that -- that door enter into?            10   A. Yeah.
11   A. Well, it's -- it's a dayroom area. What it         11   Q. Okay. What did you understand James Lynas'
12      doesn't show and -- and what I hesitate to say     12      status to be on the date that he died, housing
13      is, I don't know if there's cells on the other     13      status?
14      side of this --                                    14   A. Of his watch status?
15   Q. That's --                                          15   Q. First of all, housing status.
16   A. -- as well.                                        16   A. How did he die?
17   Q. That's the cell --                                 17   Q. On the day that he died.
18   A. I understand. But I don't know if there's          18   A. He hung himself.
19      additional cells in this -- in this additional     19   Q. I know that.
20      area.                                              20   A. Oh.
21   Q. Well, there were -- as we walked down the          21   Q. What was his housing status? What was his
22      catwalk, there were additional places to look to   22      housing category?
23      the right?                                         23   A. So he was put back in special housing for a
24   A. Right. It's just that the photograph doesn't       24      behavioral issue.
25      depict that; right?                                25   Q. Okay.


                                                     19                                                         21
1    Q. Okay.                                              1    A. And so he was on a 15-minute watch that was put
2    A. I don't want to say something that's inaccurate.   2       on by the MEnD nurse.
3    Q. Okay. But as you -- that catwalk has               3    Q. Okay. What was your first experience with Todd
4       observation, cell observation places, and I        4       Leonard?
5       don't know the direction --                        5    A. Um, you mean -- well, he was employed here as
6    A. Keep going down, right. Yep.                       6       the medical provider when I became the sheriff.
7    Q. -- that -- that extend down the hallway --         7    Q. At the time of, or before you became the
8    A. Yep.                                               8       sheriff?
9    Q. -- of the catwalk?                                 9    A. Long before I became the sheriff.
10   A. Yep. And so there could be somebody in the hour    10   Q. Okay.
11      out here, and there could be somebody in an hour   11   A. Yep.
12      out here --                                        12   Q. So you, sort of, inherited him as a medical
13   Q. Okay.                                              13      provider?
14   A. -- in the two locations. You can see the camera    14   A. True. Yes.
15      here, up in the corner --                          15   Q. How much interaction -- and when -- when you
16   Q. Yep.                                               16      first became sheriff, it was 2009?
17   A. -- is kind of what I was referring to earlier.     17   A. January of '09, yes.
18   Q. There's cameras in both dayroom sections?          18   Q. And what sort of interaction did you have with
19   A. Correct.                                           19      him from '09 to -- through the first term of
20   Q. All right. And they can be separated, is what I    20      your being sheriff? Or first elected term?
21      was trying to get at.                              21      Let's just use that for...
22   A. Yes, sir.                                          22   A. Uh-huh. Professional relationship here at the
23   Q. Okay.                                              23      jail. I would communicate occasionally with
24   A. Yeah.                                              24      him.
25   Q. And let's -- it's not the world's greatest         25   Q. How often was he here, to your knowledge?


                                                                                         6 (Pages 18 to 21)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                    Joel Brott
                                                    5/24/2019
                                                      22                                                           24
1    A. I'd have to look at what the contract called       1          starting to evolve, that -- where he was getting
2       for. I don't know how many hours a week he was     2          other contracts, and where he was -- his own
3       supposed to be here at that time.                  3          staff, all the clinic staff were under his
4    Q. Okay.                                              4          umbrella, where we were a little bit different
5    A. I don't remember.                                  5          at that time.
6    Q. And is -- is he someone that you know only in      6     Q.    How so?
7       the professional context?                          7     A.    We had our -- all the staff in our clinic,
8    A. Correct, yeah.                                     8          whether it was RNs, med techs, those types of
9    Q. You've never done anything socially with him?      9          positions were county employees at that time.
10   A. I've been out to dinner one time with him, years   10    Q.    And then by "at that time," you mean when?
11      ago.                                               11         Until when?
12   Q. Okay.                                              12    A.    Until when? Well, we hired -- after Dr. Leonard
13   A. Yeah.                                              13         had decided to leave, we hired Advanced
14   Q. Before he was -- before your being sheriff here?   14         Correctional Health, ACH, and we had them for
15      I mean, how many --                                15         about a year, and we discovered that we were not
16   A. No, no.                                            16         getting the service that we had hoped to get
17   Q. Some time after --                                 17         from them.
18   A. Yes.                                               18    Q.    How did you discover that?
19   Q. -- you were appointed sheriff?                     19    A.    Through some auditing. That the inmates weren't
20   A. Yes.                                               20         receiving timely access to medical care, timely
21   Q. Any other -- any other social interactions with    21         access to mental health care, and -- and I fired
22      him? Professional sports games?                    22         them. It happened pretty quickly. I had made a
23   A. No.                                                23         phone call to Dr. Leonard and asked him to come
24   Q. Parties? Anything like that?                       24         back as the medical provider. Correctional
25   A. No.                                                25         clinic staff are very difficult positions to

                                                      23                                                           25
1    Q. So he's not -- he's not a friend of yours?         1        find and hire. He was somebody that was known
2    A. No, he's -- I call him a friend, but he's an       2        to me, and so I'd asked him to come back, and he
3       acquaintance. He's a professional acquaintance.    3        did.
4    Q. Okay. You have not been to his house, he's not     4     Q. Did -- did you do any sort of due diligence on
5       been to your house?                                5        Dr. Leonard and -- and MEnD?
6    A. No, he has not.                                    6              MR. HIVELEY: I'm going to object to the
7    Q. Okay. And did he provide medical services,         7        form.
8       either personally or through his company MEnD,     8           Go ahead and answer.
9       from the time you were sheriff through the         9              THE WITNESS: Do --
10      present date? Or was there some interruption?      10             MR. HIVELEY: You can answer.
11   A. There was some interruption. So from -- from       11             THE WITNESS: Okay.
12      whenever he started, until about 2000 -- I'm       12          Well, all of -- all of the staff that we
13      going to say '14 -- '13 or '14, he was with us.    13       have in the facility, we do background checks
14      And then he -- he decided that -- at least the     14       on --
15      reason that he gave me, was just personal          15             MR. BENNETT: Okay.
16      reasons. I don't know that he expounded any        16             THE WITNESS: -- whether they are our
17      more, that he decided that he was going to leave   17       employees or MEnD employees.
18      Sherburne County. And -- and so he gave his        18    BY MR. BENNETT:
19      notice, and we hired another company.              19    Q. And what does that constitute?
20   Q. He was still at MEnD -- he was at MEnD at that     20    A. We do a criminal history check.
21      time?                                              21    Q. So MNCIS?
22   A. Um, I don't know if MEnD was created at that       22    A. Yes.
23      time. I think he was in the process of that        23    Q. And other databases for criminal activity?
24      being established. Let me back up. I think --      24    A. There are. We look at -- you know, we ask them,
25      I think about the time he left, that was           25       you know, where they might have had law


                                                                                            7 (Pages 22 to 25)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                     Joel Brott
                                                     5/24/2019
                                                       26                                                         28
1         enforcement contact. Where they've lived for        1    Q. Okay. Did you determine what problems he had
2         the previous five years. We would check with        2       evidenced with the Minnesota Board of Medical
3         those law enforcement agencies to see what kind     3       Practice?
4         of law enforcement contact that they might have     4    A. So this is going back a long time. I think it
5         had. We have -- we have assigned people that        5       had to do with prescribing medication, is what
6         just do background investigations, so we try to     6       my -- what my memory tells me.
7         be pretty thorough, whether it's a clinic staff,    7    Q. Uh-huh. Is that the only thing that was noted,
8         our own staff, kitchen staff, so we kind of go      8       or do you remember anything else?
9         through that process.                               9    A. I don't remember anything else.
10   Q.     Did you do that with Dr. Leonard?                 10   Q. Do you remember anything with regard to
11   A.    You know, I don't think that we ever did with      11      recordkeeping? Medical documentation?
12        Dr. Leonard. I don't recall doing that with         12   A. Related to?
13        Dr. Leonard.                                        13   Q. His -- any deficits in that area from
14   Q.     Okay. Do you remember doing any sort of due       14      Dr. Leonard?
15        diligence on Dr. Leonard, at the time you --        15   A. In -- in -- in what regard, I guess? I'm not --
16   A.    Not -- not when he came back. But I wasn't part    16   Q. In relationship to his disciplinary history with
17        of the process when he initially received the       17      the Minnesota Board of Medical Practice?
18        contract under Sheriff Anderson. I would assume     18   A. I'm not aware of that.
19        that there was, but I can't -- I can't speak to     19   Q. So your initial contract with MEnD was sort of a
20        it today.                                           20      stopgap contract? It related to --
21   Q.     Uh-huh. Did you discover anything -- any          21            MR. BENNETT: And maybe we ought to mark
22        discipline or -- or any problematic behavior in     22      that.
23        the -- in his records with the Minnesota Board      23         (To Ms. Bennett) Is that marked? And this
24        of Medical Practice?                                24      would go the other way.
25   A.    Uh-huh. So that was during the time that I was     25   BY MR. BENNETT:


                                                       27                                                         29
1         the sheriff, that that information came to          1    Q. It related to the legitimacy of need after
2         light, I think it was in a Star & Tribune           2       firing ACH?
3         article. I don't recall the year. You might be      3    A. Right.
4         able to refresh my memory. And I don't believe      4             (Exhibit 5 marked.)
5         it was during the time that he was employed         5    BY MR. BENNETT:
6         here. And I think he was employed after that        6    Q. Now, Exhibit 5 is a -- do you recognize that?
7         fact. I know that I talked to county                7    A. I do, yes.
8         administration about that at the time, and which    8             MR. BENNETT: (To Ms. Bennett) Can you
9         was County Administrator Brian Benson at the        9       give me that folder?
10        time. And I reached out to some other sheriffs      10            MS. BENNETT: (Passing folder.)
11        at the time; one that was a Stearns sheriff at      11   BY MR. BENNETT:
12        the time, asking if he had any questions or         12   Q. That's the April 21, '14 contract?
13        concerns. We hadn't seen any concerns here with     13   A. This is April -- oh, let me see here. This --
14        Dr. Leonard. The other sheriff verified they        14      the first part is the April 17th. The second,
15        hadn't had other concerns -- they didn't have       15      the amendment, is the 21st.
16        other concerns either, so we decided to maintain    16   Q. Okay. And the amendment is in writing and
17        his employment here, but we did -- we did look      17      signed by both parties in accordance with the
18        at it and talk about it.                            18      contractual terms; correct?
19   Q.     Uh-huh. Did you look at the docket in the         19   A. Yes, sir.
20        United States District Court for the District of    20   Q. Who drafted the -- the initial agreement?
21        Minnesota --                                        21   A. It would have been our general counsel for the
22   A.    No.                                                22      sheriff's office, Greg Wiley.
23   Q.     -- with regard to lawsuits regarding him and/or   23   Q. Is he a county employee, Mr. Wiley?
24        MEnD?                                               24   A. He was at the time.
25   A.    No, sir, I haven't.                                25   Q. Okay. Is he a county employee now?


                                                                                            8 (Pages 26 to 29)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                                     Joel Brott
                                                     5/24/2019
                                                       30                                                            32
1    A. He's a contracted employee. He's -- he used to         1      qualifications.
2       be full time for the sheriff's office. Now he's        2   Q. And you don't know who that was?
3       half sheriff's office, half county                     3   A. I don't remember the name of the person, no,
4       administration, so there's two separate contacts       4      sir.
5       -- contracts with him right now.                       5   Q. And then it says (as read), "MEnD will refer
6    Q. Okay. But he is not under the county attorney,         6      inmate/detainees to on-site crisis intervention
7       per se?                                                7      services when indicated"; correct?
8    A. No, he's not. No.                                      8   A. That's what the language says, yes.
9    Q. He's under your jurisdiction?                          9   Q. What is "on-site crisis intervention," as far as
10   A. Correct. Yes.                                         10      you know?
11   Q. And his contract now separates into two phases,       11   A. Well, at that time we -- we still employed our
12      and they are both under your jurisdiction?            12      own staff in the clinic, and so they would make
13   A. No, sir.                                              13      those referrals out to -- to the community and
14   Q. Okay. I'm misunderstanding then. I apologize.         14      to the medical provider at times.
15   A. I probably didn't explain it well.                    15   Q. And what were their qualifications from -- what
16         So right now he falls under our                    16      sort of crisis -- well, what were their
17      jurisdiction, you know, when we're dealing with       17      qualifications?
18      contracts, when we're dealing with labor issues.      18   A. Sure. So they're RNs.
19      He -- the contract with the county                    19   Q. All right.
20      administration is -- I can speak in general           20   A. Uh-huh.
21      terms --                                              21   Q. Any of them have any specialization in mental
22   Q. Okay.                                                 22      health?
23   A. -- I don't know what all he does for them, but a      23   A. I can't speak to that. I wouldn't know that
24      lot of it has to do with labor negotiations.          24      back then.
25      But we still all fall underneath the umbrella of      25   Q. "On-site crises." What kind of crises are you


                                                       31                                                            33
 1        the county attorney and coordinate and              1         talking about? Mental health? Physical health?
 2        collaborate closely with her, and generally they    2         Both?
 3        review all the contracts as well that we -- that    3    A.    Right. So they would deal with -- they would
 4        we sign --                                          4         deal with issues that are inmate issues, and
 5   Q.    All right.                                         5         they would -- they would take care of what
 6   A.    -- if that makes sense.                            6         needed to be taken care of, and provide the care
 7   Q.    Now, in the -- what number exhibit -- what         7         that needed to -- to happen, and then refer them
 8        exhibit number is that?                             8         out if -- if they couldn't handle that in our
 9   A.    Number 5 here.                                     9         clinic setting.
10   Q.    Exhibit 5, if you turn to page 3,                  10   Q.    Well, what constituted a, quote, "crisis," end
11        paragraph 1.11, it says (as read), "MEnD will       11        quote?
12        supply an on-site mental health specialist          12   A.    Well, I -- I would think somebody that was
13        (non-prescribing) for inmate/detainee care for      13        suffering from a medical condition. Let's say,
14        three days a week, who can perform on-site          14        chest pains would be, perhaps, a crisis.
15        mental health assessments." Who was that, that      15   Q.    Okay.
16        he provided --                                      16   A.    And they would refer them out then to, you know,
17   A.    Um --                                              17        the hospital. And they would -- they have a
18   Q.    -- during that period?                             18        higher level of training then our correctional
19   A.    I don't -- I don't recall the name of the          19        officers and a better way of triaging those
20        individual that was here back then.                 20        things and making determinations where they
21   Q.    Do you know their qualifications?                  21        should go.
22   A.    "Mental health specialist" is, I think, the term   22   Q.    Did "crisis" also include mental health crisis?
23        that we used in the contract --                     23   A.    For sure.
24   Q.    And --                                             24   Q.    It says there the (as read), "MEnD's medical
25   A.    -- but I wouldn't know their specific              25        team will coordinate with the mental health and


                                                                                              9 (Pages 30 to 33)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                      Joel Brott
                                                      5/24/2019
                                                        34                                                            36
 1      substance abuse services in the facility."           1          have a high percentage of people,
 2   A. Uh-huh.                                              2          inmates/detainees, with severe and persistent
 3   Q. What was the -- what did the facility provide in     3          mental illness?
 4      terms of mental health and substance abuse           4     A.    I would agree with you, that mental health in
 5      services?                                            5          correctional facilities is an issue for -- for
 6   A. Um, I'm trying to think of the name of the           6          all jails, yes, sir.
 7      substance abuse services that we had at the          7     Q.     And then, unfortunately, in the last decade
 8      time.                                                8          we've had -- in addition to the mental health
 9   Q. How about mental health, too?                        9          aspect of the inmate/detainee population, you
10   A. Well, under this contract, we had the mental         10         have a situation where many of the
11      health specialist come in. And then we had a         11         inmates/detainees arrive at your facility in a
12      contract -- I think it was still in place at         12         -- in a condition either ripe for or evidencing
13      this time, I'd have to double-check, with            13         opioid withdrawal behavior?
14      Central Minnesota Mental Health Center; we did       14    A.    That's true, they do come to us like that.
15      for years. But that's what it would mean to me.      15    Q.     And those inmates are at particular risk for
16   Q. Nowhere in this contract is Central -- say it        16         self-harm, aren't they?
17      again.                                               17    A.    I don't know that I -- I'm not a mental health
18   A. Central Minnesota Mental Health Center.              18         specialist. I don't know that I could answer
19   Q. Yeah, they're not mentioned in this contract?        19         that.
20   A. They are not, no, sir.                               20    Q.     Well, isn't that generally regarded as such in
21   Q. The word "Constitution" or "constitutional"          21         the correctional community?
22      isn't mentioned in this contract either, is it?      22    A.    That somebody that's withdrawing from opioids is
23   A. I don't think so.                                    23         at a higher risk of suicide?
24   Q. Okay. It says that they will (as read), "Use an      24    Q.     Uh-huh.
25      integrated and multidisciplinary team to develop     25    A.    I can't answer that. I haven't seen any data to

                                                        35                                                            37
1         treatment plans for inmates and detainees          1        support that.
2         displaying manipulative behavior." What did        2     Q. Okay. This agreement was meant to be
3         that mean?                                         3        short-term, Exhibit 5?
4    A.    Well, it would be coordination between clinic     4     A. Well, we were -- we were in a transition period
5         staff, which happened to be county staff at that   5        when -- when Dr. Leonard came back. I had made
6         time; and our medical provider. And to me, it      6        a decision that -- that I didn't think that it
7         means that they -- they come up with a treatment   7        was appropriate for jail administration to
8         plan of sorts.                                     8        oversee medical personnel. Whether that's
9    Q.     "For inmates/detainees displaying manipulative   9        dealing with medical problems or mental health
10        behavior." I don't understand what that means.     10       problems, direct oversight. And so there was a
11        Are you talking about sick inmates, or inmates     11       desire that MEnD would take control of those
12        who are just manipulative? Or -- those are         12       responsibilities in regards to them being their
13        different categories, it seems to me, aren't       13       employees. It's highlighted, I think, on
14        they?                                              14       page 5, where we talk about kind of this
15   A.    We oftentimes have inmates that, I guess,         15       transition, on 1.17.2 Nursing and Support Staff,
16        display manipulative behavior, whether it's, you   16       and make a note, "if approved by the County
17        know, to -- to get out of the jail for the day,    17       Board of Commissioners." So we were in this
18        to go to the hospital, to go to the clinic, a      18       transitionary period of restructuring and making
19        change of scenery. And we see all kinds of         19       the mental health professionals and the medical
20        things within a correctional facility.             20       professionals under the direct supervision of
21   Q.     But you've been a sheriff for about a decade     21       the medical provider, who had a higher level of
22        now, correct, or a little more than a decade;      22       education, expertise, to provide a better
23        right?                                             23       quality of care and access to care for medical
24   A.    Correct.                                          24       and mental health situations. So we were doing
25   Q.     And you'd agree with me, that the jails are --   25       this to improve our facility.


                                                                                            10 (Pages 34 to 37)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                                   Joel Brott
                                                   5/24/2019
                                                     38                                                             40
 1   Q. Well, before, historically, prior to the advent    1         Health Services had on-staff psychiatrists?
 2      of private correctional mental health -- or        2    A.    I would assume so.
 3      medical providers, the counties typically          3    Q.     How about on-staff psychologists?
 4      provided both medical and mental health services   4    A.    I'm guessing.
 5      at the jails, isn't that true?                     5    Q.     How about on-staff other mental health --
 6   A. Probably true. In my opinion, probably a bad       6         qualified mental health providers under the
 7      idea. That's why we made the change.               7         statute?
 8   Q. Well, whether it's a bad idea or good idea, at     8    A.    I -- I'd be guessing. I mean, you're asking me
 9      least constitutionally it's required of the --     9         to answer a question that's going back way in
10      of the county?                                     10        time, and who had what qualifications back then.
11   A. To provide treatment; correct? Yep.                11        I just can't -- it's impossible for me to
12   Q. And in fact, as far as I can tell, the only        12        accurately answer that question.
13      constitutionally guaranteed health care in the     13   Q.     Well, to provide adequate mental health care to
14      United States is in correctional institutions;     14        the inmates, you'd have to send -- they'd have
15      would you agree?                                   15        to be seen by qualified mental health
16   A. You're probably right, yeah. I don't know.         16        professionals; correct? Doesn't that stand to
17   Q. The -- I mean, Sherburne County had mental         17        reason?
18      health providers of its own, didn't it, at some    18   A.    True, but I don't believe that means
19      point?                                             19        psychiatrists or psychologists.
20   A. No. We -- we never had anybody that was a          20   Q.     It can mean psychiatrists and --
21      mental health provider. We contracted those        21   A.    It can be, but doesn't need to be.
22      services out. Like --                              22   Q.     It's not an exhaustive list?
23   Q. To?                                                23   A.    Correct.
24   A. Like Central Minnesota Mental Health Center.       24   Q.     I agree. But you realize that psychiatrists are
25   Q. But they were -- they had actual psychiatrists     25        medical doctors, and they prescribe medicines?


                                                     39                                                             41
1       and psychologists?                                  1   A. Correct.
2    A. I don't know what the level of training or          2   Q. And you have to have a prescribing medical
3       education those people had that were coming         3      doctor or someone under that doctor to prescribe
4       here.                                               4      medical -- psychotropic medications for the
5    Q. If you contracted with them, wouldn't it be         5      mentally ill? I mean, is that -- is that your
6       incumbent upon you to know what their               6      general understanding?
7       qualifications were?                                7   A. Yes.
8    A. Yes. And -- and I'm sure jail administration        8   Q. Okay. So you can't have an RN, just a regular
9       had a much better handle on it than I did.          9      RN prescribe medications?
10   Q. Okay. But traditionally, mental health services    10   A. Correct.
11      are provided by psychiatrists and psychologists;   11   Q. Okay. And even if it's -- even if it's someone
12      correct?                                           12      who isn't a psychiatrist, they have to do it
13   A. Um --                                              13      under the auspices of a medical doctor to
14             MS. NEARING: I'll object. Lacking in        14      prescribe medications?
15      foundation.                                        15   A. Yes.
16   BY MR. BENNETT:                                       16   Q. All right. Showing you Exhibit 1, can you tell
17   Q. You can answer.                                    17      me what that is?
18   A. I think -- my understanding is psychiatrists       18   A. Yeah, so -- so this is where these contracts
19      prescribe medication. And there's a whole host     19      start to kind of tie together. So -- and maybe
20      of individuals that can provide mental health      20      it goes to -- can I look at Exhibit 2 here?
21      services, depending on the level of training.      21   Q. Sure.
22      I -- I don't know what -- what levels all of       22   A. Okay.
23      those are, and what requirements to meet that      23   Q. That goes with -- Exhibit 2 and Exhibit 1 go
24      standard is.                                       24      together; correct?
25   Q. Well, do you know if Central Minnesota Mental      25   A. Correct, yeah. And so we're in this


                                                                                          11 (Pages 38 to 41)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                       Joel Brott
                                                       5/24/2019
                                                         42                                                         44
 1        transitionary period between Exhibit 5 and           1       health; right?
 2        Exhibit 2. And Exhibit 1 is the request for          2    A. Yes.
 3        board action for --                                  3    Q. So who did you refer -- who -- who was the
 4   Q.     On Exhibit 2; correct?                             4       mental health specialty service that you used?
 5   A.     Correct. For a restructuring, basically            5    A. Um, well, I think -- I think that probably would
 6        eliminating the clinic staff under the direction     6       be a question for -- for MEnD. I don't know
 7        of Sherburne County. No longer county staff.         7       that we had one -- one location where we would
 8        That -- that they would either be absorbed by        8       send people out, whether it would be to
 9        MEnD, or -- or they wouldn't be employees.           9       different -- different clinics or different
10   Q.     It doesn't say that in the contract, does it,      10      hospitals. You know, sometimes it would be an
11        Exhibit 2?                                           11      emergency transfer out, so I --
12   A.     It doesn't say what?                               12   Q. But "Specialty Services" is defined as (as
13   Q.     It doesn't say that the -- that MEnD will absorb   13      read), "Medical services that require a
14        the county staff?                                    14      physician to be board certified in his
15   A.     Um, well --                                        15      specialty, including, but not limited to
16   Q.     In Exhibit 2?                                      16      dermatology, gynecology, and mental health";
17   A.     Well, I thought we reference it in Exhibit 5,      17      correct?
18        though, don't we? I think -- so again, I think       18   A. Correct.
19        if we go back to that 1.17.2, you know, we           19   Q. Do you know what "board certification" means?
20        talked about this interim period of nursing          20   A. Uh-huh.
21        service and support staff be provided by the         21   Q. What does it mean to you?
22        county, and eventually transferred if approved       22   A. Licensed.
23        by the county board of commissioners.                23   Q. Well, -- doesn't that mean board certified by
24   Q.     Okay.                                              24      the particular specialty? "Board certified"
25   A.     So --                                              25      means certified by the Board of Gynecology, the


                                                         43                                                         45
1    Q. So then you signed a different contract that            1      Board of Psychiatry and Neurology, the Board of
2       supersedes that contract; right?                        2      Dermatology.
3    A. Right. And this language does not then exist in         3   A. Okay.
4       Exhibit 2, because that transition took place.          4           MR. HIVELEY: Object to form.
5    Q. Okay. Exhibit 2 indicates, for example -- let's         5      Foundation.
6       just -- let's kind of start with the beginning          6         Answer if you know.
7       of it.                                                  7           THE WITNESS: Okay.
8          The recital says (as read), "The county              8   BY MR. BENNETT:
9       desires to provide professional and responsive          9   Q. Well, I -- who's negotiating this contract with
10      healthcare services to the inmates/detainees."         10      MEnD? You, right, and your lawyer?
11      Correct?                                               11   A. Correct, yes.
12   A. Where am I at here? Okay, yes.                         12   Q. So I'm assuming you know what the contract
13   Q. I take it, it was also the understanding you had       13      means. Am I right?
14      to do the level of care that's required by the         14   A. Yes.
15      United States Constitution and the case law            15   Q. Okay. Now, it says, if you look at 1.12.
16      surrounding it; correct?                               16   A. What page are you on, sir? Four?
17   A. Correct, yeah.                                         17   Q. Four, yeah. It says that (as read), "MEnD will
18   Q. Okay. Now, you talk about off-site services and        18      supply an on-site mental health specialist
19      specialty services, and they're both defined on        19      (non-prescribing)" -- so it's not a doctor;
20      page 2 of the contract; correct?                       20      right?
21             MR. HIVELEY: You're in Exhibit 2 now?           21   A. Right.
22             MR. BENNETT: Yep.                               22   Q. -- "for inmate/detainee care three days a week,
23             THE WITNESS: Yes, sir.                          23      who can perform on-site mental health
24   BY MR. BENNETT:                                           24      assessments." And "assessments" are essentially
25   Q. And specialty services also calls for mental           25      a diagnostic assessment?


                                                                                           12 (Pages 42 to 45)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                                     Joel Brott
                                                     5/24/2019
                                                       46                                                          48
 1   A. Yes.                                                 1             THE WITNESS: I can't -- I can't speak
 2   Q. So you find out is the person, you know,             2       to MEnD. I can speak to what our practice is,
 3      suffering anxiety, is the person having a major      3       and what we currently are doing since the
 4      depressive disorder, is the person                   4       signing of this contract, and that's their role.
 5      schizophrenic; that sort of --                       5    BY MR. BENNETT:
 6   A. Yes.                                                 6    Q. So you -- you contend that's MEnD's role, and
 7   Q. -- thing? All right. And it then says (as            7       not the Sherburne County's role?
 8      read), "MEnD will refer inmates/detainees to the     8    A. Correct.
 9      on-site crisis intervention services when            9    Q. Under the terms of this contract?
10      indicated." Now, who -- at the time of this         10    A. With the explanation of that sentence, correct.
11      contract, who's the on-site crisis intervention     11    Q. Well, contracts usually don't need outside
12      service?                                            12       explanation. That's the point.
13   A. MEnD.                                               13          The other thing it says, is the -- look at
14   Q. Well, the crisis intervention -- read the next      14       the next sentence. (As read), "MEnD will
15      sentence.                                           15       provide the management of psychotropic
16   A. Where are you at, sir?                              16       medication in conjunction with the
17   Q. After -- it says (as read), "The crisis             17       inmate/detainee's ordering provider." What does
18      intervention services will be provided by the       18       that mean?
19      facility staff."                                    19    A. Well, in conjunction with the ordering provider.
20   A. Uh-huh. Yes, sir.                                   20    Q. Yeah. Who is that?
21   Q. It says that; right?                                21    A. So the provider would be Dr. Leonard, or the
22   A. It does say that.                                   22       person that they refer the inmate or detainee
23   Q. So at least under this contract, under the          23       to.
24      written terms of this contract, Sherburne County    24    Q. Well, it says the inmate or detainee's, and
25      is going to provide the crisis intervention         25       that's a possessive, inmate "ordering provider";


                                                       47                                                          49
1       services?                                           1        correct?
2    A. I believe, my opinion, that that had changed        2     A. Uh-huh.
3       when we went to this contract, and that should      3     Q. It's a matter of accepted fact for you, isn't
4       say "MEnD," or it should have been eliminated       4        it, that most of the inmates are not insured?
5       completely.                                         5               MR. HIVELEY: I'll object. Calls for
6    Q. But it wasn't?                                      6        speculation.
7    A. You're right, it wasn't --                          7     BY MR. BENNETT:
8    Q. And --                                              8     Q. Well, they -- they don't have their own ordering
9    A. -- unfortunately.                                   9        provider, do they?
10   Q. -- there was no written amendment, like there       10              MR. HIVELEY: Objection. Object to
11      was on Exhibit 5?                                   11       form.
12   A. Correct. This is similar language that was seen     12              THE WITNESS: I can't give you a
13      in the ACH contract and was used as a template.     13       percentage, but there's a good number of inmates
14      You're correct, it should have been.                14       or detainees that come here with already
15   Q. So is this a mistake of fact?                       15       prescribed medications.
16   A. Yes, it was a mistake.                              16              MR. BENNETT: Okay.
17   Q. And is it a mistake of fact on MEnD's part? I       17    BY MR. BENNETT:
18      mean, it's written and signed by both parties.      18    Q. And what do you do with them? Continue it, or
19      It says this -- this isn't -- this isn't            19       take it away?
20      unclear, is it? "The crisis intervention            20    A. Well, that's the assessment of the provider, not
21      services will be provided by the FACILITY," in      21       me. I mean --
22      caps, "staff"?                                      22    Q. Which -- which provider?
23            MS. NEARING: Objection. Foundation, if        23    A. The clinic provider. MEnD provider.
24      you're answering the first part of the question,    24    Q. You're talking about MEnD, not the prescribing
25      "mistake on the part of MEnD."                      25       doctor?


                                                                                          13 (Pages 46 to 49)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                  Joel Brott
                                                  5/24/2019
                                                    50                                                           52
 1   A. They -- they coordinate those efforts.             1       abuse services at the facility?
 2   Q. Okay. But many of the inmate/detainees don't       2    A. Uh-huh. So under this contract, we had a mental
 3      have their own doctor? Would you agree with me?    3       health specialist for the 24 hours a week. And
 4   A. I would --                                         4       then, you know, what other services they
 5           MR. HIVELEY: Objection. Calls for             5       coordinated with in the community. I could find
 6      speculation. Lack of foundation. And asked and     6       it for you in two seconds if I went to my
 7      answered.                                          7       office. I just don't remember the name of the
 8         Go ahead and answer, if you can.                8       substance abuse company that had come in here on
 9           THE WITNESS: Okay. I would agree with         9       a day-to-day basis that also helped provide care
10      you, that there's a percentage of                  10      for the inmates. I just don't remember.
11      inmates/detainees that don't come with a doctor.   11   Q. Were they prescribers as well?
12   BY MR. BENNETT:                                       12   A. No, certainly not.
13   Q. And in fact, that's another health challenge in    13   Q. These were chemical dependency counselors?
14      the correctional industry, that they -- you get    14   A. Correct. Yes.
15      a bunch of -- you get a high percentage of         15   Q. All right. It says there that (as read), "MEnD
16      inmates with systemic untreated diseases?          16      will not be responsible for the cost of mental"
17   A. That's true, yeah.                                 17      -- on Exhibit 2, again the same paragraph, 1.12,
18   Q. And they're systemic untreated diseases because    18      the second-to-the-last sentence, "MEnD will not
19      the people don't go to doctors, or have doctors,   19      be responsible for the cost of mental health
20      or have insurance; correct?                        20      medications or services prescribed or provided
21   A. True.                                              21      by non-MEnD employees." Do you see that?
22   Q. And in fact, you have inmates that come with       22   A. Yes, sir.
23      mental health problems that are self-medicating    23   Q. It said (as read), "MEnD will also be
24      with anything from, say, marijuana to heroin, to   24      responsible for providing urgent mental health
25      methamphetamine, to any other op- -- many other    25      tele-medicine services of inmates and detainees

                                                    51                                                           53
 1      opioids; is that true?                              1      as appropriate."
 2   A. I would say that's true.                            2         Now, that's -- that's one -- as I see this
 3   Q. And you don't let them self-medicate when           3      paragraph, MEnD has to do two things: It has to
 4      they --                                             4      supply an on-site mental health specialist for
 5   A. No, sir.                                            5      three days a week to perform mental health
 6   Q. -- come to this facility?                           6      assessments, and it has to provide urgent mental
 7   A. No, sir.                                            7      health tele-medicine services. And then there's
 8   Q. And I understand that.                              8      some coordination work with on-site facility
 9   A. Yeah.                                               9      staff and substance -- mental health substance
10   Q. But that causes another problem, and that is the   10      abuse counselors. Is that different than your
11      withdrawal?                                        11      understanding of this paragraph?
12   A. Uh-huh.                                            12   A. It is.
13   Q. Yes?                                               13   Q. Okay. So where do you -- what language does --
14   A. Yes.                                               14      supports your understanding of the paragraph?
15   Q. I'm not trying to --                               15   A. It's -- it's taking what I know of the whole
16   A. No, I -- I'm not -- I forget I'm being recorded.   16      situation, and putting the whole situation in
17      I'll say "yes" instead of nod.                     17      context. And as we went through the process of
18   Q. And then it says (as read), "MEnD's medical team   18      getting rid of ACH and signing the first
19      will coordinate with the mental health and         19      contract with Dr. Leonard, the amendment with
20      substance abuse services at the facility."         20      Dr. Leonard, going to the county board and
21   A. Uh-huh.                                            21      transitioning those staff away from being county
22   Q. Who, at the time of the execution of Exhibit 5,    22      employees, and under the umbrella of MEnD, you
23      was the mental health and substance abuse          23      know, the -- the one sentence that you referred
24      services -- at the time that Exhibit 2 was         24      to, I don't think is in a vacuum. It's -- I'm
25      signed, who was the mental health and substance    25      putting it all in context, because we were here,


                                                                                        14 (Pages 50 to 53)
                                Doby Professional Reporting, Inc.
                                         952-943-1587
                                                       Joel Brott
                                                       5/24/2019
                                                         54                                                          56
1         we lived it, and the purpose and the intent of      1     A. Correct.
2         what we were doing.                                 2     Q. But if I understand correctly, you're telling me
3    Q.    Article 5, paragraph -- page 11 of the agreement   3        that this contract is wrong in terms of the
4         has a number of terms and conditions --             4        practice, and the promises made by MEnD to you;
5    A.    Five.                                              5        is that right?
6    Q.    -- correct?                                        6     A. Correct. Our agreement, how we provide
7    A.    You're at Exhibit 5, sir?                          7        services -- honestly, not aware of the language
8    Q.    Exhibit -- Exhibit 2.                              8        error until we started reviewing this case. So
9    A.    Exhibit 2.                                         9        it had been in place a long time.
10   Q.    Article 5.                                         10          And I understand what you're saying about
11   A.    Article 5.                                         11       5.0. And we perhaps should -- should be more
12   Q.    Page 11.                                           12       attentive and do a better job, but we've amended
13   A.    Okay.                                              13       the contract, I guess, in a gentleman agreement
14   Q.    5.0 says, "Amendments." (As read) "This            14       way. We've -- we've increased the mental health
15        agreement may be amended at any time only by the    15       services over the years from 24 hours a day, I
16        written consent of both parties." Do you see        16       think it went to 32. It went to --
17        that?                                               17    Q. Twenty-four hours a week?
18   A.    I do.                                              18    A. I'm sorry, yes. A week. To now 40 hours a
19   Q.    Do you understand what that means?                 19       week. And -- and I don't remember the last time
20   A.    I do.                                              20       we increased it, so we're over 40 hours a week
21   Q.    It means you got -- you have to use a written      21       now. And so, you know, we don't -- we haven't
22        amendment procedure like you used on the prior      22       signed a quick amendment for each alteration
23        contract --                                         23       either.
24   A.    Uh-huh.                                            24    Q. But you make additions to the payments to MEnD
25   Q.    -- correct, with MEnD?                             25       accordingly?


                                                         55                                                          57
 1   A. Yes.                                                  1     A. Correct, yeah. We track the hours and we make
 2   Q. And as far as I have been able to determine, in       2        the additional payments, yes.
 3      requests from both MEnD and from you, there is        3     Q. Have you talked to -- when this was discovered,
 4      no amendment to this contract?                        4        did you talk to Dr. Leonard?
 5   A. Correct.                                              5     A. No.
 6   Q. Then 5.4 says -- is entitled, "Effect on Prior        6     Q. Because this was news to you, when I pointed it
 7      Agreements." It says (as read), "This agreement       7        out to your counsel --
 8      will supersede and take precedence over prior         8     A. Yes.
 9      agreements, including the April twenty -- the         9     Q. -- and it became -- this is -- this contractual
10      April 17, 2014 agreement and the April 21, 2014       10       anomaly, if you will, is something you learned
11      agreement." Is that right?                            11       in the last 30 days or so?
12   A. Yes.                                                  12    A. Yeah. It's not our practice, yeah.
13   Q. So those other agreements fall away in relation       13    Q. Okay. When you presented it to the board, how
14      to the language of this agreement, Exhibit 2?         14       did you explain it?
15   A. Yes.                                                  15    A. The contract?
16   Q. And the next paragraph says, paragraph 5.5 says       16    Q. Yeah.
17      (as read), "This agreement constitutes the            17    A. Um, I don't know. I mean --
18      entire agreement of the parties and is intended       18    Q. Is that on tape?
19      as a complete and extensive statement of the          19    A. No, it's not. We don't record -- it will be
20      promises, representations, negotiations,              20       here shortly, but we never recorded anything
21      discussions, and agreements that have been made       21       back then. I'm sure I went through the issues
22      in connection with the subject matter hereof."        22       that we were having, and the reasons for why we
23      The subject matter of the contract --                 23       wanted to make the change. You know, any time
24   A. Uh-huh.                                               24       that there's a potential for a county staff
25   Q. -- correct?                                           25       layoff. We had no control, whether or not MEnD


                                                                                            15 (Pages 54 to 57)
                                    Doby Professional Reporting, Inc.
                                             952-943-1587
                                                       Joel Brott
                                                       5/24/2019
                                                         58                                                        60
1         would absorb them all. I don't remember if they     1        essentially, demoted?
2         did or didn't, but you know --                      2     A. Well, Dr. Leonard set up that structure as to
3    Q.    Did you actually lay the people off?               3        who he wanted where. Demoted would be -- I
4    A.    Yeah, that was the intent; that if MEnD didn't     4        would demote her, but she wasn't my employee to
5         absorb them, then they would not be employees.      5        demote.
6         That's what the restructuring was about, the        6     Q. But it's -- it's a lesser title and duties and
7         workforce adjustment.                               7        responsibilities, if you go from director of
8    Q.    Exhibit 1 says (as read), "The proposed contract   8        nursing --
9         with MEnD Correctional Care has been reviewed by    9     A. Yes.
10        County Attorney Kathleen Heaney" --                 10    Q. -- to something under that, like nurse?
11   A.    Uh-huh.                                            11    A. Yes, sir.
12   Q.    I hope I'm saying that right.                      12    Q. But you understood when you did this contract,
13   A.    You are, yes.                                      13       that it didn't absolve you from your
14   Q.    -- "Sheriff" -- you?                               14       constitutional duties?
15   A.    Yeah.                                              15    A. Yes.
16   Q.    -- and "Sheriff Legal Counsel Greg Wiley, and      16    Q. So do you have to be watchful and mindful that
17        County Administrator Steve Taylor."                 17       MEnD, then, is meeting your constitutional
18   A.    Yeah. We all missed it.                            18       duties?
19   Q.    And this workforce adjustment, is that what        19    A. Yes.
20        you're talking about, the layoff?                   20    Q. How do you do that?
21   A.    Yes, sir. Yeah. That they were not going to be     21    A. Well, we do it in a number of ways. We have
22        county employees.                                   22       peer reviews, so we'll contract anything -- I
23   Q.    Did you make a side deal with MEnD, that they      23       can give you a contract -- I remember the name
24        would hire those people, though?                    24       of the medical provider that will come in and do
25   A.    No, absolutely not.                                25       a peer review, do an audit so to speak, pull a


                                                         59                                                        61
1    Q. Were they hired?                                       1       number of files --
2    A. I know some of them were. I can't tell you how         2    Q. Well, I understand peer reviews and audits to
3       many were and were not.                                3       be different things. Can you explain to me
4    Q. Do you remember anybody who wasn't?                    4       what -- who did whatever? Who did what?
5    A. No. But I don't think everybody was absorbed.          5    A. Yeah. So we would do the peer reviews; right?
6       I think maybe some got other jobs. They may            6       So they'd pull a number of files and look at
7       have chose not to. But Dr. Leonard could tell          7       those files to see that things are in order. We
8       you. But I don't think they were all taken             8       would -- Mr. Norberg from ICE, who is also a
9       on --                                                  9       nurse, he would come in and do reviews
10   Q. All right.                                            10       periodically. Of course, it's with ICE
11   A. -- if my memory serves me right.                      11       detainees, although they all receive the same
12         I can tell you, that the director of nursing       12       care through our clinic, it doesn't matter if
13      at the time was replaced by his director of           13       you're an ICE detainee or a county inmate, or --
14      nursing, so that's one thing that sticks in my        14       we would have ACA audits. We would have ICE
15      mind.                                                 15       audits. We'd have Minnesota Department of
16   Q. Who -- who was the director of nursing that was       16       Corrections audits, so there's -- there's a lot
17      replaced?                                             17       of eyes on, in particular, medical and mental
18   A. Her name was Jen Thompson at the time, but she        18       health. It's probably the most sensitive issues
19      -- she was, I believe, absorbed, but not the          19       and most scrutinized reviews that we receive
20      director of nursing.                                  20       when we receive facility audits.
21   Q. She became some other -- because she's -- she's       21    Q. Well, because you are -- you have federal
22      in the records.                                       22       prisoners, you are required to follow the
23   A. Yeah, she's -- I think she's still with us -- or      23       Federal Performance-Based Detention Standards?
24      with MEnD, yeah.                                      24    A. I'm not sure what you're referring to. I'd like
25   Q. But she was a prior director of nursing and got,      25       to learn more.


                                                                                           16 (Pages 58 to 61)
                                    Doby Professional Reporting, Inc.
                                             952-943-1587
                                                    Joel Brott
                                                    5/24/2019
                                                      62                                                           64
1    Q. Well, it's the -- the Federal Performance-Based     1        expert is that, you know, who's sort of the
2       Detention Standards are based on the American       2        expert on this, is that that -- that would
3       Correctional Association standards as designed      3        apply. And if they -- if they have an exception
4       for implementation of policies and procedures in    4        of the 2011 standard, I can't believe they would
5       reviewing non-federal facilities that house         5        give an exception from the 2000 --
6       federal detainees. That applies to you; right?      6              MR. HIVELEY: I don't know anything
7    A. Yes, we -- we started our ACA Accreditation         7        about that. I'm just telling you how to get the
8       process in late 2017, I think, and were             8        document.
9       accredited in 2018.                                 9              MR. BENNETT: All right. Well --
10   Q. You have to follow their suicide prevention        10              THE WITNESS: I can assure you, we are
11      section as well?                                   11        under the 2000 federal government standard for
12   A. I don't -- I don't know what that section calls    12        ICE detainees. I can absolutely assure you. We
13      for that you're referring to.                      13        just submitted an RFP that they requested for
14   Q. Well, your jail has to follow the federal          14        us, or our facilities responding to 2011 with
15      standards, correct, because of the federal         15        the 2015 revisions. I'm pretty well aware of
16      detainees that you house?                          16        those standards and what we're required to do.
17   A. We -- we are under Minnesota Department of         17              MR. BENNETT: Okay. Well, I want to see
18      Corrections standards, and we're under the 2011    18        if they have to follow the suicide prevention
19      -- I'm sorry, 2000 standards for ICE detainees.    19        plan policy.
20   Q. It is 2011, you're right.                          20              MR. HIVELEY: I'm telling you all I
21   A. No.                                                21        can --
22   Q. 2011 --                                            22              MR. BENNETT: Okay.
23   A. No. So --                                          23              MR. HIVELEY: -- about the document.
24   Q. -- is the last time they did the Federal           24              MR. BENNETT: If you can give it to me,
25      Performance-Based --                               25        I'd expect you to give it to me. If not, let me


                                                      63                                                           65
 1   A. You're right, that's true, but we still operate    1        know, will you? We can make a FOIA request.
 2      under the 2000 standards per our contract that     2     BY MR. BENNETT:
 3      we just recently signed. A lot of that has to      3     Q. Who was the responsible health authority under
 4      do with -- you know, there's some change in        4        Exhibit 2?
 5      standards, like outdoor recreation for ICE         5     A. Medical provider?
 6      detainees. Our facility doesn't comply with        6     Q. Yeah.
 7      that and our physical structure makes it, at       7     A. Well --
 8      this time, unable to comply, so we're under        8     Q. No. The responsible health provider. Is that
 9      2000 standards.                                    9        Dr. Leonard?
10   Q. You understand --                                  10    A. Yes. Or --
11             MR. BENNETT: Well, I'd request a copy       11    Q. And who was the medical provider under -- if
12      of that contract, Jason.                           12       they were -- that MEnD gave you?
13             THE WITNESS: Uh-huh.                        13    A. Um, I'm not sure who is in working, at the time.
14             MR. HIVELEY: Are we able to produce         14       I mean, we've had some different ones over time.
15      that? Or do they have to make a Freedom of         15       Sometimes it's Dr. Leonard, sometimes it's
16      Information Act to request?                        16       somebody else. Um --
17             THE WITNESS: I think we can produce         17    Q. Do you remember Crystal Waagmeester?
18      that.                                              18    A. No, sir.
19             MR. HIVELEY: I know in another case I       19    Q. That doesn't ring a bell, at all?
20      have, the feds have said if -- if someone wants    20    A. When they -- when they're not county staff, it's
21      copies of their materials, you have to go -- you   21       -- I don't know them as well.
22      have to make a FOIA request. But we can check      22    Q. Okay. So you don't -- you don't know or claim
23      on that, and if that's not the case, we'll get     23       to know all of the medical providers?
24      it to you.                                         24    A. No. No, sir.
25             MR. BENNETT: My understanding from our      25    Q. In terms of the -- the people designated as


                                                                                         17 (Pages 62 to 65)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                     Joel Brott
                                                     5/24/2019
                                                       66                                                            68
1         medical providers, do you have minimum criteria      1        Sherburne County jail in the last five years?
2         that you care about, since it's your duty?           2   A.    Two, I believe.
3    A.    Uh-huh. We -- we do care that -- like we talked     3   Q.    James Lynas is one of them; right?
4         about earlier, that the people that are coming       4   A.    Uh-huh.
5         through our door, that we feel comfortable           5   Q.    What's the other person?
6         coming through our door, and that we do an           6   A.    I'd have to retrieve my records.
7         assessment and a background investigation.           7   Q.    Both hanging?
8            We -- we rely on MEnD to make sure that the       8   A.    Yes.
9         medical standards or licensing is -- is met.         9   Q.    Did both occur in special housing?
10   Q.     Did you inquire at the time that this contract    10   A.    No.
11        was formed, about the number of suicides in         11   Q.    Where did the other one occur?
12        facilities that MEnD was the contracted medical     12   A.    In a different housing unit. I can't tell you
13        provider?                                           13        from memory what the housing unit was.
14   A.    No, sir.                                           14   Q.    What is the housing unit described as "Gamma"?
15   Q.     Why not?                                          15   A.    So "Gamma" is our intake unit. And so all
16   A.    I guess I didn't think to -- to do that. My        16        inmates arriving at the Sherburne County Jail
17        primary focus was improving the access to           17        would go to Gamma for a period of time, an
18        medical and mental health care, and that's why I    18        observation period, an orientation period, if
19        fired ACH and -- and insisted on an increase in     19        you will, for a classification period. And so
20        mental health hours here, and improving that.       20        we are --
21        It was -- it was to make an improvement. I -- I     21   Q.    Is that -- go ahead.
22        didn't -- I wasn't aware there was an issue, if     22   A.    So we're placing them hopefully appropriately
23        there is one.                                       23        within our facility, based on no contacts;
24   Q.     You didn't -- for example, do you know how many   24        right? So if we're -- codefendants, we don't
25        suicides in Stearns County --                       25        want to be in the same housing care. We pair


                                                       67                                                            69
 1          That's just up the road a bit; right?             1         with care, so we don't have, you know, a sex
 2   A.   Uh-huh.                                             2         offender paired with somebody they shouldn't be
 3   Q.   -- that happened on MEnD's watch?                   3         paired with. So there's all kinds of different
 4   A.   I do not.                                           4         reasons why we put them there until we get to
 5   Q.   Do you know if any did?                             5         know them a little bit, and check the -- check
 6   A.   Um --                                               6         with other facilities and gain some background
 7             MS. NEARING: Objection. Foundation and         7         information and hopefully do the best job we
 8      form.                                                 8         can, putting them appropriately placed within
 9             THE WITNESS: I would have to know the          9         the facility.
10      dates that the -- that they were -- they were         10   Q.    Is Gamma the unit that you would have suicide
11      actually providing the services there, and then       11        watch in?
12      I could probably take a better swing at it.           12   A.    Well -- well, suicide watch is -- is done for
13   BY MR. BENNETT:                                          13        individuals in booking.
14   Q. Do you know of any suicides in Stearns County,        14   Q.    Is booking different than intake?
15      your neighboring county?                              15   A.    Yes.
16   A. I know of one, and it's because we -- we did a        16   Q.    Okay.
17      conflict-of-interest investigation and I              17   A.    Yep.
18      authorized that investigation. They didn't --         18   Q.    So booking is what? What does booking refer to?
19      they don't want their own investigators doing         19        Just booking?
20      it, and so we conducted that investigation.           20   A.    It is. There's -- there's holding cells
21   Q. Do you remember the name of the decedent?             21        right -- right off of the main intake area that
22   A. Sorry, sir, I don't.                                  22        are camera'd cells --
23   Q. Does the name "Kyle Baxter-Jensen" ring a bell?       23   Q.    Okay.
24   A. No.                                                   24   A.    -- where we would -- we would conduct those
25   Q. Okay. How many suicides have occurred in the          25        suicide watches, if you will, in there.


                                                                                            18 (Pages 66 to 69)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                                  Joel Brott
                                                  5/24/2019
                                                    70                                                             72
 1   Q. Okay. Tell me how this workforce adjustment         1      population and not infect the population. It's
 2      reapplication with MEnD, or application for         2      very difficult to answer -- a question to
 3      essentially rehire with MEnD, or new hire with      3      answer.
 4      MEnD -- that took place over what period of time    4   Q. Did you review James Lynas' file in preparation
 5      and what dates?                                     5      for the deposition?
 6   A. So let me see here, which is the first one. So      6   A. Yep, I did read it over about a week ago.
 7      we signed the first contract on what, the 17th.     7   Q. And it would be true to say that Mr. Lynas did
 8   Q. Yeah. The 17th, 21st and then --                    8      not -- or had not been receiving proper care on
 9   A. Yep. And then the authorization by the county       9      the outside prior to being an inmate?
10      board was July 30th of '14. I believe the          10            MR. HIVELEY: Objection. Foundation and
11      transition took place shortly thereafter,          11      speculation.
12      probably in August.                                12            THE WITNESS: I don't know what his
13   Q. Okay. Would crisis intervention also be            13      medical care was on the outside.
14      associated with dealing with people in acute       14   BY MR. BENNETT:
15      withdrawal?                                        15   Q. Well, he -- he reported that he was
16   A. For -- for clinic staff to deal with, yes, and     16      self-medicating; correct?
17      for us to watch, yes.                              17   A. I don't have that in the criminal file.
18   Q. What's supposed to occur if the inmate/detainee    18   Q. Well, you have it in your own jail file, that he
19      doesn't have his or her own ordering provider?     19      reported that he'd taken street drugs, both
20   A. Can you be more specific, "what's to occur"?       20      opioids and others, daily --
21   Q. Well, if a person needs psychotropic medication,   21   A. Ah --
22      it's -- it said that MEnD will provide             22   Q. -- prior to coming to the institution; correct?
23      management in conjunction with the                 23   A. I think from the booking information, I -- I
24      inmate/detainee's ordering provider. What if       24      don't know that it was opioids. I don't know
25      they don't have their own?                         25      that I would agree with that. That might have


                                                    71                                                             73
1    A. Um --                                              1         been part of it. I thought it was
2    Q. Do you see that they get an ordering provider?     2         methamphetamine and alcohol abuse, is what my
3    A. Yes, they -- they take care of that aspect in      3         memory tells me. I thought he was on a chemical
4       the clinic. They -- they were to do a medical      4         withdrawal watch for alcohol.
5       and mental health assessment screening with        5    Q.     Okay.
6       inmates coming into the facility.                  6    A.    But my memory might be bad, too.
7    Q. Special housing -- let me make sure I              7    Q.     He also had indicated he'd had mental health
8       understand. That's 23 in/1 out, in the dayroom?    8         issues, when he was clean, when he was sober;
9    A. Correct.                                           9         correct?
10   Q. How long can an inmate spend in special housing?   10   A.    Our intake, my memory tells me that he denied
11      Is there a limit?                                  11        any mental health issues. And I believe the
12   A. I -- I don't know that there's a statutory -- a    12        information from Anoka County, previous to him
13      statutory limit.                                   13        getting to us, he denied any mental health
14   Q. Traditionally, how long in this institution will   14        issues.
15      a person spend? What's the most a person will      15   Q.     Should moves to special housing be communicated
16      spend in special housing?                          16        to the medical staff?
17   A. Um, I don't know that I -- that we have -- we      17   A.    Well, in this particular case, the -- the
18      have a set date. It's based on a constant          18        medical staff were the ones that put him on the
19      review of those inmates and a way to transition    19        15-minute watch.
20      them back out of there, depending on the           20   Q.     Well, the 15-minute-watch was imposed on
21      circumstances. I mean, there's a wide variety      21        November 5th. He was moved to special housing
22      of circumstances, like I said, that keep you       22        on November 8th; correct?
23      back there. One could be infectious disease.       23   A.    Yes.
24      You know. The length of time is, you know, till    24   Q.     The CO is the one that moved him to special
25      they're able to integrate back with the            25        housing, not any MEnD --


                                                                                         19 (Pages 70 to 73)
                                Doby Professional Reporting, Inc.
                                         952-943-1587
                                                      Joel Brott
                                                      5/24/2019
                                                        74                                                        76
1    A. Well, the physical movement of him, sure, but         1       with it"?
2       the -- the -- to -- because of the -- the             2    A. No, sir.
3       behavior, is why he went to special housing.          3    Q. His first health assessment at the jail
4    Q. But -- was that a MEnD decision, or -- do you         4       indicated that he was having suicidal ideations
5       contend that was a MEnD decision?                     5       on November 2nd, due to associated -- pain
6    A. No, no, no. The decision to put him on the            6       associated with withdrawal?
7       15-minute watch was the MEnD decision.                7    A. I'm not aware of that.
8    Q. And the decision to put him on special housing        8    Q. Do you remember him endorsing significant
9       was?                                                  9       withdrawal symptoms; stomach pain, that sort of
10                                                            10      thing?
     A. The sheriff's office, a correctional decision.
11                                                            11   A. When you asked me the question, if I reviewed
     Q. Is the 15-minute watch consistent with being in
12                                                            12      the file -- I did not read the file in its
        special housing?
13                                                            13      entirety.
     A. No, not necessarily. Meaning -- Lynas was on a
14                                                            14   Q. Okay. Okay. Did -- so you didn't review the
        15-minute watch when he was in community release
15                                                            15      file -- did you notice he was experiencing
        as well.
16
                                                              16      nausea, diarrhea, sleep issues, agitation, and
     Q. Community release is what, gen pop?
                                                              17      eating disturbances?
17   A. Yeah, general population. It's just what we
                                                              18   A. No, sir.
18      call that particular housing unit.
                                                              19   Q. Do you know what an "altered mental status" is?
19   Q. And isn't a 15 -- you know, I've -- I've taken a
                                                              20   A. I do not.
20      lot of these depositions, too. My understanding
                                                              21   Q. I bet you don't think it's a positive finding,
21      is that a 15-minute watch is impractical and
                                                              22      do you?
22      almost impossible in a general population             23   A. Excuse me?
23      setting; is that true?                                24   Q. Altered mental status, that wouldn't be a good
24   A. No. We do it all the time.                            25      finding, would it?
25   Q. Okay. So your understanding is, that he came to

                                                        75                                                        77
1         special housing with a requirement from MEnD of     1    A. It doesn't sound like it.
2         a 15-minute watch?                                  2               MS. NEARING: Well, objection.
3    A.    Well, he had a 15-minute watch on him before he    3       Foundation.
4         had the behavioral issue, and so he came to         4               MR. BENNETT: Why don't we take a
5         special housing, and that 15-minute watch was       5       five-minute break and use the -- use the men's
6         still attached to him. Corrections officers         6       room.
7         can't take somebody off the 15-minute watch;        7               VIDEOGRAPHER: Bob, I've got 25 minutes
8         only -- only our clinic staff or medical/mental     8       left. Should I start another?
9         health professionals can.                           9               MR. BENNETT: Hmm...
10   Q.    Do you know what a Beck Depression Inventory is?   10              VIDEOGRAPHER: Might as well.
11   A.    It's a mental health assessment.                   11              MR. BENNETT: Yeah.
12   Q.    Do you know, is it considered an accurate and      12              VIDEOGRAPHER: We're going off the
13        sensitive assessment?                               13      record.
14   A.    I don't know.                                      14          That will be the end of Disc 1 of the
15   Q.    Have you reviewed his MEnD file?                   15      deposition of Sheriff Joel Brott. The time is
16   A.    I have.                                            16      10:23 a.m.
17   Q.    And on November 5th he talked about a prior time   17              (Recess taken.)
18        in his life when he felt like giving up, and        18              VIDEOGRAPHER: We're back on the record.
19        especially when he was convicted of a felony,       19          This is the continuation of the deposition
20        and that he'd sold all his guns as a precaution     20      of Sheriff Joel Brott. The beginning of Disc 2.
21        so that he would not shoot himself?                 21      The time is 10:52 a.m.
22   A.    I don't recall that.                               22          Go ahead.
23   Q.    Do you remember that? Do you remember him          23   BY MR. BENNETT:
24        telling -- on the 5th, telling Defendant            24   Q. The inmates get to make telephone calls at the
25        Pfeifer, "Honestly, I'm suffering and not coping    25      jail; right?


                                                                                          20 (Pages 74 to 77)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                                       Joel Brott
                                                       5/24/2019
                                                         78                                                         80
 1   A.    They do, yeah.                                     1     Q. You're right. So --
 2   Q.     They are recorded?                                2     A. I mean, somebody who says, "I'm not going to see
 3   A.    They are.                                          3        you for a while," -- we -- we house U.S.
 4   Q.     For what purpose?                                 4        Marshall inmates here that are being sentenced
 5   A.    Investigative purpose. If we were to go back       5        to 35 years, and being shipped off to a federal
 6        and need to know what they're saying. It could      6        penitentiary. That might not cause us concern.
 7        be for following up on a criminal investigation.    7     Q. Uh-huh.
 8        It could be for safety and security of the          8     A. Certainly, if we --
 9        facility.                                           9     Q. Ever? How about ever?
10   Q.     And the inmates?                                  10    A. If we heard somebody say, you know, "I'm
11   A.    Oh, for sure, yeah.                                11       thinking about suicide," that would cause
12   Q.     Who -- how are they reviewed?                     12       concern every time.
13   A.    Well, there's thousands and thousands and          13    Q. Uh-huh. How about giving away your property?
14        thousands and thousands, as you can imagine;        14    A. Well, I guess the best example I can give you:
15        right? Our inmate population is averaging           15       There was -- the individual that was responsible
16        600-plus, so it's -- it's reviewed, you know, on    16       for Jacob Wetterling, was giving away his
17        a case-by-case basis, or as-needed basis,           17       property to his brother.
18        depending on the information that we might          18    Q. Uh-huh.
19        receive within the correctional facility, or        19    A. I don't know if that was a suicide indication.
20        what a criminal investigator might be looking to    20       It was, "I'm not going to be around. Take my
21        follow up on. So it would be entirely               21       stuff."
22        impossible to review each inmate phone call.        22    Q. Or it could be a fraudulent conveyance, or it
23   Q.     Most of them are never reviewed by anybody?       23       could be a lot of things; right?
24   A.    Oh, that's true, yeah.                             24    A. It could be, yeah.
25   Q.     So you -- for the safety and security of the      25            MR. BENNETT: Let's mark this.

                                                         79                                                         81
1         insti- -- of the jail itself, and the inmates        1             (Exhibit 6 marked.)
2         and the guards therein, you need to have a --        2    BY MR. BENNETT:
3         you wouldn't want to get information that's a        3    Q. This is a Sherburne County Jail form?
4         year old about an escape, would you?                 4    A. It is.
5    A.    No.                                                 5    Q. And this is an "Inmate's Release of Personal
6    Q.    Are there -- are there words that trigger a         6       Property and/or Monies"; is that right?
7         review?                                              7    A. It is.
8    A.    Well, it would be based on information that, you    8    Q. And that's -- this is the one from -- for James
9         know, maybe a correctional officer heard, maybe      9       Lynas; correct?
10        something that the jail investigator learned.       10    A. It is.
11        Oftentimes you'll get inmates/detainees that        11    Q. And you -- you probably don't know this, but
12        want to provide information, for whatever           12       that's his sister?
13        motivation they have. Sometimes it's accurate,      13    A. The name is not familiar to me.
14        sometimes it's not, but it's case by case.          14    Q. And -- but the officer and his badge number and
15   Q.    Okay. So if you get an inmate who is saying        15       the date that she got the property are listed
16        goodbye to his loved ones, that would be            16       there?
17        indicative of some potential danger in the          17    A. It is, yes.
18        security -- or of the facility; correct?            18    Q. Does MEnD staff ever ask you to monitor
19   A.    I guess it depends on the context.                 19       particular phone calls? Do you ever recall that
20   Q.    Well, if they say, "I'm probably not going to      20       occurring?
21        see you anymore," or, "Come get my belongings,"     21    A. It would be a great question for the jail
22        or, "I've got a plan for suicide," or --            22       investigator. I'm not aware of it.
23   A.    Well, those are two separate things.               23    Q. Okay.
24   Q.    Well, they're three separate things, actually.     24    A. It -- it could happen.
25   A.    Right.                                             25    Q. Would that --


                                                                                           21 (Pages 78 to 81)
                                    Doby Professional Reporting, Inc.
                                             952-943-1587
                                                       Joel Brott
                                                       5/24/2019
                                                          82                                                        84
 1   A.    Doubtful.                                            1   Q. So really, they're not addressed in real time,
 2   Q.    -- typically get --                                  2      but rather on an ex post facto, after-the-fact
 3   A.    Sorry.                                               3      basis, as an investigatory tool?
 4   Q.    Doubtful?                                            4   A. Correct. Are you talking with this case, or all
 5   A.    I would think so, but it would be a better           5      cases?
 6        question for the investigator.                        6   Q. All cases, basically.
 7   Q.    Uh-huh. When you have an event like a                7   A. No, I wouldn't -- I would disagree with that.
 8        suicide --                                            8   Q. Okay. Some cases you do proactively?
 9   A.    Uh-huh.                                              9   A. For sure, yeah.
10   Q.    -- or a homicide, or, you know, you have that --    10   Q. And they'd be what kinds of cases?
11        that Moyle thing, I remember; right?                 11   A. Um, criminal cases. It could be, like we talked
12   A.    Back in 2007?                                       12      about, information that we received within the
13   Q.    A long time ago?                                    13      facility. Trying to gain additional
14   A.    Yeah, a long time ago.                              14      intelligence, safety, and security of the
15   Q.    I didn't take that case.                            15      facility, the staff, the inmates. I mean, it's
16   A.    What's that?                                        16      -- it's a wide -- widespread --
17   Q.    The -- you go get the phone calls after the         17   Q. And this is on the outside? There have been --
18        fact, right, to look at what the inmates had         18      I mean, I'm aware of instances where jail
19        done, as part of the investigative process?          19      inmates order hits on people and witnesses on
20   A.    It could be part of the investigative process,      20      the outside. That's occurred, too; correct?
21        yes.                                                 21   A. Uh-huh.
22   Q.    I mean, they were provided to us in this case --    22   Q. So you'd want to be as proactive as possible;
23   A.    Uh-huh.                                             23      correct?
24   Q.    -- so I assume that was something that is either    24   A. If -- if you know of a threat, or if you know of
25        your normal protocol, or you or somebody under       25      a worry, sure.


                                                          83                                                        85
 1      you ordered it; correct?                               1    Q. Okay. And when you employed the -- and by "you"
 2   A. It would be very typical, yes.                         2       I mean the sheriff and the county.
 3   Q. For what purpose?                                      3    A. Uh-huh.
 4   A. To see what was going on. What was the                 4    Q. "You," the second-person plural.
 5      person -- to have an accurate reflection of what       5           When the county and the sheriff was in
 6      somebody might have been saying prior to the           6       control of the staff, you knew who they were;
 7      event.                                                 7       correct?
 8   Q. Okay. So I mean -- and that happens? It's sort         8    A. Yeah.
 9      of the telephonic equivalent of your video             9    Q. And they had a direct line of communication,
10      cameras?                                               10      direct or indirect to you, a way to get
11   A. It's a -- it's a recording of history, yes.            11      information to you?
12   Q. Yeah. And you can even look at them, monitor in        12   A. Sure. Yep.
13      real time, or listen in real time, or listen           13   Q. And they didn't have to go back through the
14      after the fact; right?                                 14      filter of another company?
15   A. Correct.                                               15   A. Correct.
16   Q. And watch?                                             16   Q. And the other company that's involved is a
17   A. Yep.                                                   17      for-profit organization?
18   Q. But in any event, it might give you information        18   A. Are you -- ACH and MEnD?
19      about what you were dealing with --                    19   Q. ACH and MEnD?
20   A. Yes.                                                   20   A. Yeah.
21   Q. -- at the time? Or what the inmate was dealing         21   Q. And that was different than when the county had
22      with?                                                  22      its own employees; correct?
23   A. Yes.                                                   23   A. Meaning for profit?
24   Q. Have you listened to any of the phone calls?           24   Q. Well, when they had -- when you had your own
25   A. No.                                                    25      employees, the profitability to the owners of


                                                                                           22 (Pages 82 to 85)
                                    Doby Professional Reporting, Inc.
                                             952-943-1587
                                                   Joel Brott
                                                   5/24/2019
                                                     86                                                             88
1       the company wasn't a concern; correct?              1        the state-mandated 30, to a 15-minute check,
2    A. Correct.                                            2        that's even more important, isn't it?
3    Q. And like I say, you -- you already indicated        3   A.     I wouldn't say it's more important. It's just
4       that you knew who they were and you could -- you    4        as important.
5       know, just like our jail tour, where you and --     5   Q.     Well, but you're being told this is the person
6       and -- is it Captain Carr or --                     6        with some heightened risk, that needs closer
7    A. Commander Carr.                                     7        observation; correct?
8    Q. -- Commander Carr said "Hi" to everybody and        8   A.     Yes.
9       knew them all by name? All the COs, basically;      9   Q.     All right. And essentially -- in the 15-minute
10      correct?                                           10        watch, if placed by medical staff, is for the
11   A. I try to. There's -- there's 300 employees.        11        safety of the inmate, for the most part?
12   Q. You did a pretty good job, when I saw it, but...   12   A.     Yeah, there's a wide variety of reasons, but I
13   A. Daytime staff are a little more seasoned staff,    13        think all watches, whether it's a chemical
14      and did those shifts, yes.                         14        withdrawal, whether it's a suicide, whether it's
15   Q. But -- and you had the -- a similar -- and I       15        -- you know, they're not eating properly, yeah,
16      would assume Commander Carr would have a similar   16        it's for the safety of the inmate.
17      response to --                                     17   Q.     And among things that you'd want to verify in a
18   A. Yes.                                               18        well-being check, is that the person didn't have
19   Q. -- county-employed medical staff?                  19        a ligature around their neck?
20   A. Yes.                                               20   A.     Yeah, that would be important.
21   Q. Now, your expectations of your correctional        21   Q.     And you wouldn't expect it to take three
22      officers are -- are what? Can you tell me          22        well-being checks to determine that an
23      generally, your expectations?                      23        individual had a ligature around his neck?
24   A. Yeah. The primary expectation is keep              24   A.     I would not expect that.
25      themselves and keep the inmates safe. That's       25   Q.     And if you do -- if you attempt a well-being


                                                     87                                                             89
 1      the primary goals each day.                        1         check on the catwalk, but can't visualize the
 2   Q. Well, I always thought of it as threefold: Keep    2         inmate, you need to do additional work, don't
 3      the community safe from the inmates --             3         you, to satisfy the well-being check?
 4   A. Well --                                            4    A.    If that circumstance occurred, and they couldn't
 5   Q. -- keep the guards safe from the inmates; and      5         see the inmate, they need to make sure that the
 6      keep the inmates safe as well?                     6         inmate is doing well, yes.
 7   A. We hope to keep them on the inside.                7    Q.    Okay. And you can't assume, or trust the luck,
 8   Q. Yeah.                                              8         on that sort of thing?
 9   A. Yes.                                               9    A.    We wouldn't want to do that, no.
10   Q. The well-being checks is not an opportunity for    10   Q.    Especially on a person on a 15-minute watch?
11      the correctional officer to guess what the         11   A.    I would say any watch.
12      inmate is doing? They -- they need to see that     12   Q.    Of course you wouldn't.
13      the inmate is essentially alive and well;          13   A.    Yeah.
14      correct?                                           14   Q.    But there's -- there's just a different level of
15   A. Yes.                                               15        scrutiny that requires -- they're on a 15-minute
16   Q. There's a need to visualize that, to actually      16        watch for a reason; right?
17      see it?                                            17   A.    They're -- they're on a 15-minute watch for a
18   A. Yes. Or hear it.                                   18        reason, but my expectation of staff is the same;
19   Q. Or hear it? Use your senses?                       19        whether they're doing a 15-minute watch or a
20   A. Yes.                                               20        30-minute watch, they're just doing it more
21   Q. So if he -- if he says -- if you call out and      21        frequently. The expectation is that they're
22      the inmate responds, you know they're breathing    22        alive and well, they're doing well.
23      and audible and they're, you know --               23   Q.    But you want to increase the observation -- you
24   A. Uh-huh.                                            24        want to decrease the observation interval to
25   Q. Okay. When well-being checks are doubled from      25        prevent activity such as the construction of a


                                                                                          23 (Pages 86 to 89)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                       Joel Brott
                                                       5/24/2019
                                                         90                                                              92
 1        ligature and the affixation of the ligature to a     1    A.     Uh-huh.
 2        static -- something static in the cell that you      2    Q.     Yes?
 3        could use to hang yourself; correct?                 3    A.     Yes.
 4   A.     That would be one reason, yes.                     4    Q.     And visualizing the mere top of a person's head
 5   Q.     Well, I'm referring to this case in particular,    5         wouldn't rule out the fact that the person had
 6        but --                                               6         affixed a ligature to them, would it?
 7   A.     Okay.                                              7    A.     That fact alone would not rule that out.
 8   Q.     -- you can think of a number of reasons --         8    Q.     And to the extent that the head remains static,
 9   A.     Correct.                                           9         it would continue to not rule that out? You
10   Q.     -- that you'd want to, and that being one --       10        don't know if the inmate is well or not well if
11   A.     Correct.                                           11        you just look at the top of their head; correct?
12   Q.     -- in a case involving someone who was intent on   12   A.     I just -- I don't want to -- I want to be clear.
13        hanging themselves?                                  13        If we're talking in general terms, or if I'm
14   A.     Correct.                                           14        testifying specific to this case?
15   Q.     I mean, the things they have to do are, they       15   Q.     Well, testify specific to that catwalk. And you
16        have to fashion some sort of ligature; correct?      16        see the, you know, essentially the crown of a
17   A.     Yes.                                               17        person's head.
18   Q.     They have to get it to a place where they can      18   A.     Okay. As long as I'm not testifying to what the
19        affix it?                                            19        correctional officers observed and why they may
20   A.     Yes.                                               20        or may not have thought that Lynas was well.
21   Q.     And they have to be able to have their weight      21   Q.     Well, there's nothing in their notes that
22        drop on it to accomplish the goal?                   22        indicates why they thought he was well, is
23   A.     Yes.                                               23        there?
24   Q.     And unfortunately, in our line of work, we've      24   A.     I thought I read in Correctional Officer Wise's
25        looked at a lot of hangings, and we have seen        25        statement, that he believed that Lynas -- there


                                                         91                                                              93
1         that the construction of a ligature takes some       1       was some movement during a time or two in the --
2         time; correct?                                       2       on one of the watch tours. So I just don't want
3    A.     It depends on the ligature, but...                 3       to testify for --
4    Q.     I mean, but if you're not handed -- you know, if   4    Q. Okay. Well --
5         you're not given a rope, or a belt or, you           5    A. -- Correctional Officer Wise.
6         know -- I mean, if you have to make a ligature       6    Q. -- there can be movement and a ligature being
7         out of something that's in the cell, it takes        7       applied? And the movement doesn't rule that out
8         some time; correct?                                  8       either, does it?
9    A.     I don't know how much time, but I agree it would   9    A. Again, I can't testify to why he thought or
10        take time, yes.                                      10      didn't think that Lynas was well or not well.
11   Q.     All right. It takes some time to affix it, so      11   Q. The matter of fact was, that he wasn't well?
12        that it will be secure and hold your weight?         12   A. At a point in time, correct.
13   A.     Yes.                                               13   Q. There were three well-being checks where he
14   Q.     And then it takes some time after the ligature     14      wasn't well?
15        is applied and the weight is applied to the          15            MR. HIVELEY: Object to form.
16        ligature, for the hanging to occur until someone     16      Speculation. Foundation.
17        is dead? It takes a -- it's not, like, you're        17            THE WITNESS: I couldn't testify to
18        being hung and your neck breaks and that kills       18      that.
19        you? It's a -- it's a strangulation death, that      19            MR. BENNETT: Okay.
20        takes some period of time; correct?                  20   BY MR. BENNETT:
21   A.     Yes.                                               21   Q. More than one?
22   Q.     And it's a matter of -- it can go on for some      22            MR. HIVELEY: Same objection.
23        period of time --                                    23            THE WITNESS: He -- Correctional Officer
24   A.     Uh-huh.                                            24      Stang at some point found him hanging there and
25   Q.     -- until there's actual cyanotic brain death?      25      he was not well.


                                                                                              24 (Pages 90 to 93)
                                    Doby Professional Reporting, Inc.
                                             952-943-1587
                                                   Joel Brott
                                                   5/24/2019
                                                     94                                                         96
 1            MR. BENNETT: Uh-huh.                         1            MR. HIVELEY: You'd be surprised.
 2   BY MR. BENNETT:                                       2            THE WITNESS: Inmates do a lot of
 3   Q. And it could have been determined from a view      3       things. I can't say why he was there.
 4      from the front of the cell, that he was not well   4    BY MR. BENNETT:
 5      from whenever the ligature was starting to be      5    Q. You don't want him under the bed?
 6      affixed until the actual death; correct? Until     6    A. It's not our preference, no.
 7      he was cut down?                                   7    Q. No. You want to be able to see what he's doing?
 8   A. I would agree with you that it's easier to see     8    A. For sure.
 9      in the cell from the front view than that          9    Q. And it's not quite as important as it would be
10      catwalk, for sure.                                 10      on patrol, but if you can visualize their hands,
11   Q. Well, it's --                                      11      you're a little safer too, aren't you?
12   A. Easily. Yeah.                                      12   A. Well, I mean, we would have an assumption if
13   Q. His well-being would be obvious from the front     13      they're in a cell and in special housing that
14      of the cell?                                       14      they don't have weapons, but that's not to say
15   A. Under this circumstance, no question.              15      that we haven't found weapons.
16   Q. Okay. And he'd been under the bed --               16   Q. That's what I mean.
17   A. Yes.                                               17   A. Yep.
18   Q. -- for a period of time? In fact, I think          18   Q. And usually the weapons kind of go along with
19      the -- if I remember the video correctly, the      19      the hands. I mean, that's sort of general law
20      officer -- it's Wise, isn't it?                    20      enforcement skills training 101, whether it's a
21   A. Wise.                                              21      CO or a patrol officer; right?
22   Q. He did a triple take when he was under the bed?    22   A. Yeah, but this isn't general population. This
23   A. I didn't watch the video, but I thought I          23      is special housing, where there's other
24      recalled seeing in his statement, that he told     24      safeguards that take place if they were going to
25      him to lay on top of the bed instead of under,     25      have inmate contact.


                                                     95                                                         97
 1      so yes.                                             1   Q. You need multiple people to go in there?
 2   Q. But I mean, you haven't looked at that video?       2   A. Right. So that's why if they're in the dayroom,
 3   A. I haven't.                                          3      that the officers don't enter the dayroom with
 4   Q. He was back and forth and back and forth, I         4      the inmate.
 5      think three times --                                5   Q. I got it.
 6   A. I have not seen that tape.                          6   A. As they exit the cell, they are handcuffed
 7   Q. -- before he orders him to get out from under       7      through the pass-through.
 8      the bed.                                            8   Q. Uh-huh.
 9   A. Okay.                                               9   A. So those are other factors.
10   Q. If you see someone under the bed for a period of   10   Q. Sure. You'd rely on the manner of dealing with
11      time, would it be pertinent to maybe go inside     11      withdrawal, methamphetamine or benzodiazepine
12      the cell and see what's going on?                  12      withdrawal, to medical personnel? That's not
13   A. Again, I need to go back to what indicators if     13      something you know about; correct?
14      that person is well; right? Is it a rule           14   A. I -- no, that's not anything that I would --
15      violation, and we don't want them laying on the    15      that I would do.
16      floor, or is it that they're not well?             16   Q. Okay.
17   Q. Well, on the floor would be one thing. I mean,     17           MR. BENNETT (to Ms. Bennett): Can I see
18      I could see laying on the floor to do sit-ups or   18      the exhibits? See what I haven't -- I haven't
19      push-ups; right?                                   19      reviewed.
20   A. Uh-huh.                                            20           MS. BENNETT: (Passing folder.)
21   Q. Something like that? Exercise? Stretch?            21           (Sotto voce discussion between
22   A. Uh-huh.                                            22           Mr. Bennett and Ms. Bennett.)
23   Q. Under your bed, there's not a whole lot of         23           (Exhibit 7 marked.)
24      positive things you could do, is there?            24           THE REPORTER: Exhibit 7.
25   A. There's --                                         25           (Sotto voce discussion between


                                                                                       25 (Pages 94 to 97)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                      Joel Brott
                                                      5/24/2019
                                                        98                                                         100
1             Mr. Bennett and Ms. Bennett.)                   1         psychosis, depression, anxiety and/or
2             MR. BENNETT: That's Exhibit No. 9?              2         aggression," and some of that -- those are by
3             THE REPORTER: Seven.                            3         observation, by a trained professional; correct?
4             THE WITNESS: Seven.                             4    A.    Could be, yes. And, I mean, certainly if our
5    BY MR. BENNETT:                                          5         staff sees something that's way out of the
6    Q. Can you tell me what that is?                         6         ordinary --
7    A. "Inmate Medical & Mental Health Screening."           7    Q.    But this is for a mental health trained or
8       Sherburne County Sheriff's Office, Policy and         8         qualified mental healthcare personnel.
9       Procedure Manual.                                     9    A.    Uh-huh. I mean --
10   Q. So despite the fact that you have MEnD, you have     10    Q.    That isn't a CO?
11      your own policies and procedures with regard to      11    A.    Well, our -- our COs, when -- have experience
12      inmate and -- medical and mental health              12         dealing with individuals that -- that have
13      screening; correct?                                  13         mental health conditions; right? They live
14   A. Yep. As it relates to our mental health medical      14         within our facility. They receive training,
15      providers, yes.                                      15         things to look for. People with schizophrenia,
16   Q. And you require that the mental health screening     16         things to look for. You know, other -- other
17      at the time of admission to the facility be --       17         mental health conditions. So are they true
18      be mental health trained or qualified mental         18         mental health professionals or licensed? No.
19      health care professional? What does that mean?       19         But they -- but they certainly would -- could
20      Or --                                                20         recognize some of those conditions.
21   A. Where are you reading?                               21    Q.    Well, I -- this is your policy, and it was in
22   Q. Page 3 of 4, paragraph 5.                            22         effect --
23   A. Okay. I'm going to get some cheaters. In the         23    A.    Yeah.
24      last six months --                                   24    Q.    -- like, January 24, 2017, and was in effect at
25   Q. Yeah, I --                                           25         the time of Lynas' arrival at and death in the


                                                        99                                                         101
 1   A.    -- I'm struggling.                                 1       institution?
 2   Q.    That's not the world's greatest lighting.          2    A.  Uh-huh.
 3   A.    (Reviewing exhibit.) Yes.                          3    Q.   Yes? I know what you're saying, but --
 4   Q.    And this is -- so by having observation of the     4    A.  Yes, I understand.
 5        person's general appearance and behavior; in        5    Q.   Okay. And then --
 6        other words, beyond the history you take, you       6              (Exhibit 8 marked.)
 7        actually look at the person's affect and how        7    BY MR. BENNETT:
 8        they present themselves; correct?                   8    Q. "Inmate Mental Health Care." That's a policy of
 9   A.    Well, there's -- there's a couple of different     9       yours that was enacted March 6, 2017, and was in
10        screenings that go on. So there's the initial      10       effect at the time of Lynas' arrival and death
11        intake by a booking officer, and then more of      11       in the facility --
12        this in-depth kind of screening that would be      12    A. Yes.
13        done by the mental health or medical               13    Q. -- correct? And this says (as read), "Sherburne
14        professionals in our clinic.                       14       County contracted medical authority shall employ
15   Q.    But received by all inmates; right?               15       a licensed mental health professional to provide
16   A.    Yes.                                              16       mental health services for inmates housed in the
17   Q.    So it's not a -- it isn't just for some? It's     17       facility"; correct?
18        for -- every inmate is supposed to get this by a   18    A. Yes.
19        qualified mental healthcare professional or        19    Q. And then you want (as read), "To ensure that
20        someone who is mental health trained; right?       20       inmates have access to qualified individuals to
21   A.    Yeah. So if we go back to -- (reviewing           21       address mental health needs while in custody"?
22        exhibit). What part of this...                     22    A. Yes.
23   Q.    So if paragraph 5, Point B says, "Observation     23    Q. And in your view, that would be comporting with
24        of: General appearance and behavior; evidence      24       your constitutional duty to provide adequate
25        of abuse and/or trauma; and current symptoms of    25       medical care to the inmates?


                                                                                          26 (Pages 98 to 101)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                                   Joel Brott
                                                   5/24/2019
                                                   102                                                              104
1    A. We -- we contract that service through MEnD, and    1      to provide quality of care.
2       they provide those individuals for -- for those     2   BY MR. BENNETT:
3       services.                                           3   Q. But the Constitution doesn't deal necessarily
4    Q. But this is your policy, not MEnD's policy?         4      with non-state actors? You're the state actor
5    A. For sure. But we're in collaboration with the       5      in the constitutional construct of this case;
6       people that we contract with.                       6      correct?
7    Q. And (as read), "Inmates who are referred as a       7            MR. HIVELEY: Same objection.
8       result of the mental health screening or by         8            THE WITNESS: I would -- I would agree
9       staff referral, will receive a mental health        9      that we --
10      appraisal by a qualified mental health person      10   BY MR. BENNETT:
11      within 14 days of admission to the facility," in   11   Q. And I'm not trying to make it personal. I'm
12      accordance with this policy; correct?              12      just --
13   A. Correct.                                           13   A. It's not.
14   Q. And you expect this policy to be followed?         14   Q. -- it's just that it requires state action as
15   A. I do. In fact, that was the language I was         15      opposed to some private company? You know,
16      looking for when I was taking my time.             16      Exxon can't violate your civil rights, for
17   Q. It was just in another policy?                     17      example?
18   A. It was in a different policy.                      18   A. We -- we contract with professionals that
19   Q. One is the screening and one is the treatment --   19      provide that care.
20   A. Yeah.                                              20   Q. Okay.
21   Q. -- correct?                                        21   A. We don't have people to do so ourself.
22   A. Correct.                                           22   Q. At this time? That's a decision you made?
23   Q. But these -- essentially, you're seeking to --     23   A. Right.
24      to follow your constitutional duty to provide      24   Q. Okay.
25      the inmate adequate mental health care?            25   A. Yep.


                                                   103                                                              105
 1   A. We are collaborating with the mental health         1           MR. BENNETT: I don't have anything
 2      professionals to provide that quality of care,      2      further.
 3      yes.                                                3           MS. NEARING: I have no questions.
 4   Q. And you realize if they don't do it, it's still     4           MR. HIVELEY: No questions.
 5      your -- your issue?                                 5         We'll read and sign.
 6              MR. HIVELEY: I'll object. Calls for a       6         You're done. Thank you.
 7      legal conclusion.                                   7           THE WITNESS: Thank you.
 8         Answer if you know.                              8           VIDEOGRAPHER: We're going -- we're
 9              THE WITNESS: Excuse me?                     9      going off the record. That will be the end of
10              MR. HIVELEY: I just made an objection,     10      Disc 2 and the conclusion of the deposition of
11      that it's a legal conclusion.                      11      Sheriff Joel Brott.
12              THE WITNESS: Uh-huh.                       12         The time is 11:26 a.m.
13              MR. HIVELEY: So just answer if you know    13         We're off the record.
14      how to answer the question that he asked.          14           (Concluded at 11:26 a.m.)
15              THE WITNESS: Can you repeat the            15                    * * *
16      question, please?                                  16
17   BY MR. BENNETT:                                       17
18   Q. You understand that if the person you hired to     18
19      fulfill this job doesn't do it, it's still your    19
20      liability?                                         20
21              MR. HIVELEY: Same objection.               21
22              THE WITNESS: The -- I think it's a         22
23      liability of all persons involved.                 23
24              MR. BENNETT: Okay.                         24
25              THE WITNESS: We all have an expectation    25



                                                                                    27 (Pages 102 to 105)
                                Doby Professional Reporting, Inc.
                                         952-943-1587
                                                                  Joel Brott
                                                                  5/24/2019
                                                                  106                                                                          108
 1      STATE OF MINNESOTA )                                             1                        EXAMINATION INDEX
                      : ss CERTIFICATE                                   2    By Mr. Bennett: 4-105
 2      COUNTY OF WASHINGTON )                                           3    ------------------------------------------------------
 3           I, Janet D. Winberg, hereby certify that                    4                         EXHIBIT INDEX
        I reported the video deposition of SHERIFF JOEL                  5
 4      L. BROTT on the 24th day of May, 2019, in                             Exhibit 1: Sherburne 1066
                                                                         6    Sherburne County * Request For Board Action
        Elk River, Minnesota, and that the witness was,
 5      by me, first duly sworn to tell the truth;                            Marked/Introduced................................3, 41
 6                                                                       7
        That the testimony was transcribed by me and is
                                                                         8    Exhibit 2: Sherburne 1067-1081
        a true record of the testimony of the witness;
 7                                                                            Revised Agreement for the Provision of Inmate/Detainee
                                                                         9    Health Services for Sherburne County, Minnesota
        That I am not a relative, or employee, or
 8      attorney, or counsel of any of the parties; or a                      Marked/Introduced................................3, 41
                                                                        10
        relative or employee of such attorney or                        11
 9      counsel;                                                              Exhibit 3
10                                                                            Photograph
        That I am not financially interested in the                     12    Marked/Introduced...................................18
        action and have no contract with the parties,                   13
11      attorneys or persons with an interest in the                          Exhibit 4
        action that affects or has a substantial                        14    Photo
12      tendency to affect my impartiality;
13
                                                                              Marked/Introduced...................................20
        That the right to read and sign the transcript                  15
        by the witness was reserved.                                    16    Exhibit 5
14
                                                                              Agreement for the Provision of Inmate/Detainee Health
        WITNESS MY HAND AND SEAL THIS 28th day of May,                  17    Services - Sherburne County, Minnesota
15      2019.                                                                 Marked/Introduced...................................29
16                                                                      18
17                                                                      19    Exhibit 6: Sherburne 0075
18                                                                            Sherburne County Jail
19                                                                      20    Inmate's Release of Personal Property and/or Monies
20                                                                            Marked/Introduced...............................80, 81
        JANET D. WINBERG                                                21
21      Registered Professional Reporter                                22    Exhibit 7: Sherburne 0454-0458
        Notary Public                                                         Sherburne County Sheriff's Office
22      Washington County, Minnesota.                                   23    Sherburne County Jail Policy and Procedure Manual
23                                                                            Title: Inmate Medical & Mental Health Screening
24                                                                      24    Marked/Introduced...............................97, 98
25                                                                      25



                                                                  107                                                                          109
 1   STATE OF MINNESOTA )                                                1
                    : SS CERTIFICATE
                                                                                   Exhibit 8: Sherburne 0465-0467
 2   COUNTY OF WASHINGTON)                                                         Sherburne County Sheriff's Office
 3         I, SHERIFF JOEL L. BROTT, certify that I                      2         Sherburne County Jail Policy and Procedure Manual
 4      have read and examined the typewritten
 5      transcript of the video deposition taken of me                             Title: Inmate Mental Health Care
 6      in the matter of Lynas vs. Linda S. Stang,                        3        Marked/Introduced.................................101
 7      et al., on May 24, 2019, consisting of the                        4
 8      preceding pages, and find the same to be true
 9      and correct (Except as follows):                                  5
10                             Reason                                     6
     Page LineCorrection                for Change
11                                                                        7
     ____ ____ _____________________________ ___________                  8
12
                                                                          9
     ____ ____ _____________________________ ___________
13                                                                       10
     ____ ____ _____________________________ ___________                 11
14
     ____ ____ _____________________________ ___________                 12
15                                                                       13
     ____ ____ _____________________________ ___________
16                                                                       14
     ____ ____ _____________________________ ___________                 15
17
                                                                         16
     ____ ____ _____________________________ ___________
18                                                                       17
     ____ ____ _____________________________ ___________                 18
19
     ____ ____ _____________________________ ___________                 19
20
                                                                         20
     ____ ____ _____________________________ ___________
21                                                                       21
     ____ ____ _____________________________ ___________                 22
22
23                                                                       23
        Dated this_____day of________________________
24                                                                       24
                ___________________________________                      25
25                   SHERIFF JOEL L. BROTT


                                                                                                                              28 (Pages 106 to 109)
                                                       Doby Professional Reporting, Inc.
                                                                952-943-1587
                                                                Joel Brott
                                                                5/24/2019
                                                                                                                            Page 110
             A                alive 8:25 87:13 89:22       attorneys 106:11             bit 5:23 24:4 67:1 69:5          18:13,19 69:20,22
a.m 1:12 3:12 77:16,21        alteration 56:22             audible 87:23                blankets 10:24                Center 1:15 3:9 34:14,18
   105:12,14                  altered 76:19,24             audit 60:25                  Bloom 7:11                       38:24
ability 13:6,13 16:23 17:10   alternative 14:11            auditing 24:19               Bloomington 2:10              Central 34:14,16,18 38:24
able 9:4 27:4 55:2 63:14      amended 54:15 56:12          audits 61:2,14,15,16,20      board 6:11 26:23 28:2,17         39:25
   71:25 90:21 96:7           amendment 29:15,16           August 70:12                    37:17 42:3,23 44:14,19     certain 9:4 14:4 16:10
absolutely 58:25 64:12           47:10 53:19 54:22 55:4    auspices 41:13                  44:23,24,25 45:1,1         certainly 52:12 80:8 100:4
absolve 60:13                    56:22                     authority 16:18 65:3            53:20 57:13 70:10 108:6       100:19
absorb 42:13 58:1,5           Amendments 54:14                101:14                    Bob 77:7                      certificate 5:11 106:1
absorbed 42:8 59:5,19         American 62:2                authorization 70:9           booking 10:6,9,11 69:13          107:1
abuse 34:1,4,7 51:20,23       and/or 27:23 81:6 99:25      authorized 67:18                69:14,18,18,19 72:23       certification 44:19
   52:1,8 53:10 73:2 99:25       100:1 108:20              available 13:16,23 14:1         99:11                      certified 3:15 44:14,23,24
ACA 61:14 62:7                Anderson 26:18               Avenue 2:10                  brain 91:25                      44:25
Academy 5:3,7                 Anoka 73:12                  averaging 78:15              break 77:5                    certify 106:3 107:3
accepted 49:3                 anomaly 57:10                aware 28:18 56:7 64:15       breaks 91:18                  challenge 50:13
access 24:20,21 37:23         answer 8:4 16:5 25:8,10         66:22 76:7 81:22 84:18    breathing 9:2 87:22           change 9:13 35:19 38:7
   66:17 101:20                  36:18,25 39:17 40:9,12                                 Brian 7:9 27:9                   57:23 63:4 107:10
accomplish 90:22                 45:6 50:8 72:2,3 103:8                  B              briefly 4:22                  changed 47:2
Accreditation 62:7               103:13,14                 B 99:23                      brother 80:17                 charge 7:13
accredited 62:9               answered 50:7                back 11:18,19,20 12:15       Brott 1:10 3:4 4:11,19        charged 9:23,24
accurate 75:12 79:13 83:5     answering 47:24                 15:25,25 17:1,14,19          77:15,20 105:11 106:4      chart 7:1
accurately 40:12              anxiety 46:3 100:1              20:23 23:24 24:24 25:2       107:3,25                   cheaters 98:23
ACH 24:14 29:2 47:13          anybody 11:3 16:7 38:20         26:16 28:4 31:20 32:24    bunch 50:15                   check 8:16,19,22,22 16:25
   53:18 66:19 85:18,19          59:4 78:23                   37:5 40:9,10 42:19        bunk 12:8                        17:1 25:20 26:2 63:22
acquaintance 23:3,3           anymore 79:21                   57:21 71:20,23,25 77:18   Business 1:15 3:9                69:5,5 88:1,18 89:1,3
Act 63:16                     Apollo 4:24                     78:5 82:12 85:13 95:4,4                                 checks 12:12 25:13 87:10
action 42:3 104:14 106:10     apologize 11:17 30:14           95:13 99:21                            C                   87:25 88:22 93:13
   106:11 108:6               appearance 99:5,24           background 4:23 25:13        C 1:4 3:1                     chemical 52:13 73:3 88:13
activity 25:23 89:25          appearances 2:1 3:18            26:6 66:7 69:6            call 10:14,20 23:2 24:23      chest 33:14
actor 104:4                   application 70:2             bad 14:7 38:6,8 73:6            74:18 78:22 87:21          chief 5:19,21 7:3
actors 104:4                  applied 5:1 91:15,15 93:7    badge 81:14                  called 4:12 22:1              chose 59:7
actual 38:25 91:25 94:6       applies 62:6                 based 9:22 62:2 68:23        calls 8:2 43:25 49:5 50:5     Chris 7:11
acute 70:14                   apply 64:3                      71:18 79:8                   62:12 77:24 81:19 82:17    circumstance 89:4 94:15
addition 36:8                 appointed 6:11 22:19         basically 42:5 84:6 86:9        83:24 103:6                circumstances 9:4 71:21
additional 18:19,19,22        appraisal 102:10             basis 52:9 78:17,17 84:3     camera 12:18,22,23,25            71:22
   57:2 84:13 89:2            appropriate 37:7 53:1        Baxter-Jensen 67:23             19:14                      city 5:19,24
additions 56:24               appropriately 68:22 69:8     Beck 75:10                   camera'd 10:17 11:25          civil 3:7 104:16
address 101:21                approved 37:16 42:22         bed 94:16,22,25 95:8,10         12:1,2,21 69:22            claim 65:22
addressed 84:1                April 29:12,13,14 55:9,10       95:23 96:5                cameras 12:6,12 19:18         classification 68:19
adequate 7:18 40:13              55:10                     beginning 43:6 77:20            83:10                      clean 73:8
   101:24 102:25              area 10:6 12:2,13,14,14,17   Behalf 2:2,8,12              caps 47:22                    clear 92:12
adjustment 58:7,19 70:1          12:18,21 13:19,20 14:6    behavior 9:18 14:8 26:22     captain 6:10 86:6             clinic 24:3,7,25 26:7 32:12
administration 7:12 14:18        14:10 16:9 17:21 18:11       35:2,10,16 36:13 74:3     captains 7:10                    33:9 35:4,18 42:6 49:23
   16:22 27:8 30:4,20 37:7       18:20 28:13 69:21            99:5,24                   capture 16:9                     61:12 70:16 71:4 75:8
   39:8                       areas 20:6                   behavioral 20:24 75:4        captures 16:12                   99:14
Administrative 9:20           arrival 100:25 101:10        believe 12:5,9 27:4 40:18    care 7:18 8:14 24:20,21       clinics 44:9
administrator 7:9,10 27:9     arrive 36:11                    47:2 59:19 64:4 68:2         31:13 33:5,6,6 37:23,23    closely 31:2
   58:17                      arriving 68:16                  70:10 73:11                  38:13 40:13 43:14 45:22    closer 88:6
admission 98:17 102:11        article 27:3 54:3,10,11      believed 92:25                  52:9 58:9 61:12 66:2,3     Closest 15:19
Advanced 24:13                as-needed 78:17              bell 65:19 67:23                66:18 68:25 69:1 71:3      clothing 10:23
advent 38:1                   asked 24:23 25:2 50:6        belongings 79:21                72:8,13 98:19 101:8,25     Cloud 4:24
affect 99:7 106:12               76:11 103:14              belt 91:5                       102:25 103:2 104:1,19      cnearing@larsonking.c...
affix 90:19 91:11             asking 27:12 40:8            Bennett 2:3,3,4,23 3:20,20      109:2                         2:16
affixation 90:1               aspect 36:9 71:3                3:25,25 4:16 8:5 11:15    career 5:15                   codefendants 68:24
affixed 92:6 94:6             assaultive 14:8                 11:16 16:16,16,17 17:8    Carolin 2:13                  collaborate 31:2
after-the-fact 84:2           assessment 45:25 49:20          17:8,9,25 18:2,2,3,6      Carr 7:8 86:6,7,8,16          collaborating 103:1
agencies 26:3                    66:7 71:5 75:11,13 76:3      20:3 25:15,18 28:21,23    Carrie 4:2                    collaboration 102:5
aggression 100:2              assessments 31:15 45:24         28:25 29:5,8,8,10,11      case 1:2 3:22 11:12 12:9      College 4:25
agitated 14:17                   45:24 53:6                   39:16 43:22,24 45:8          43:15 56:8 63:19,23        come 24:23 25:2 34:11
agitation 76:16               assigned 26:5                   48:5 49:7,16,17 50:12        73:17 79:14,14 82:15,22       35:7 36:14 49:14 50:11
ago 11:21 22:11 72:6          assignments 6:25                63:11,25 64:9,17,22,24       84:4 90:5,12 92:14            50:22 51:6 52:8 60:24
   82:13,14                   Assistant 7:9                   65:2 67:13 72:14 77:4,9      104:5                         61:9 79:21
agree 15:11 16:2 35:25        associate 5:1                   77:11,23 80:25 81:2       case-by-case 78:17            comfortable 66:5
   36:4 38:15 40:24 50:3,9    associated 70:14 76:5,6         93:19,20 94:1,2 96:4      cases 84:5,6,8,10,11          coming 6:1 39:3 66:4,6
   72:25 91:9 94:8 104:8      association 3:16 62:3           97:17,17,20,22,22 98:1    categories 35:13                 71:6 72:22
agreement 29:20 37:2          assume 16:7 26:18 40:2          98:1,2,5 101:7 103:17     category 20:22                command 6:24
   54:3,15 55:7,10,11,14         82:24 86:16 89:7             103:24 104:2,10 105:1     catwalk 13:19 14:12 15:8      commander 7:8 86:7,8,16
   55:17,18 56:6,13 108:8     assuming 45:12                  108:2                        18:22 19:3,9 20:4,7 89:1   commands 9:5
   108:16                     assumption 96:12             Benson 27:9                     92:15 94:10                commissioners 6:11
agreements 55:7,9,13,21       assure 64:10,12              benzodiazepine 97:11         cause 80:6,11                    37:17 42:23
Ah 72:21                      attached 75:6                best 69:7 80:14              causes 51:10                  communicate 21:23
ahead 8:4 25:8 50:8 68:21     attempt 88:25                bet 4:24 7:2 76:21           cell 10:16 12:3 14:5,15,16    communicated 73:15
   77:22                      Attended 4:25 5:2            better 33:19 37:22 39:9         15:13 17:2 18:17 19:4      communication 85:9
al 1:6 3:6 107:7              attentive 56:12                 56:12 67:12 82:5             20:6 90:2 91:7 94:4,9,14   community 5:16,22 32:13
alcohol 73:2,4                attorney 2:3,3,9,13 30:6     beyond 99:6                     95:12 96:13 97:6              36:21 52:5 74:14,16
Alexandria 4:25                  31:1 58:10 106:8,8        Birrell 2:4,23               cells 11:25 12:16 13:22          87:3




                                               Doby Professional Reporting, Inc.
                                                        952-943-1587
                                                                Joel Brott
                                                                5/24/2019
                                                                                                                            Page 111
company 23:8,19 52:8            35:24 38:11 39:12 40:16      71:18 81:15                determined 94:3               educational 4:22
  85:14,16 86:1 104:15          40:23 41:1,10,24,25        Dated 107:23                 develop 34:25                 effect 55:6 100:22,24
complete 55:19                  42:4,5 43:11,16,17,20      dates 67:10 70:5             diagnostic 45:25                 101:10
completely 47:5                 44:17,18 45:11 47:12,14    Dave 7:10                    diarrhea 76:16                efforts 50:1
comply 63:6,8                   48:8,10 49:1 50:20         David 1:3 2:2 11:12,17       die 20:16                     either 3:22 23:8 27:16
comporting 101:23               52:14 54:6,25 55:5,25      day 13:11,12 15:25 16:9      died 20:12,17                    34:22 36:12 42:8 56:23
concern 80:6,12 86:1            56:1,6 57:1 62:15 71:9       20:17 35:17 56:15 87:1     different 9:17,25 13:12          82:24 93:8
concerns 27:13,13,15,16         72:16,22 73:9,22 79:18       106:4,14 107:23               24:4 35:13 43:1 44:9,9,9   elected 21:20
Concluded 105:14                81:9 83:1,15 84:4,20,23    day-to-day 7:14 52:9            53:10 61:3 65:14 68:12     election 6:12
conclusion 8:3 103:7,11         85:7,15,22 86:1,2,10       dayroom 12:1,17 13:23           69:3,14 85:21 89:14        elevated 10:3
  105:10                        87:14 88:7 90:3,9,11,14      14:1,6,10,19 16:3 17:10       99:9 102:18                eliminated 11:5 47:4
condition 33:13 36:12           90:16 91:2,8,20 92:11        17:13,21 18:11 19:18       difficult 15:15 24:25 72:2    eliminating 42:6
conditions 54:4 100:13,17       93:12 94:6 97:13 98:13       71:8 97:2,3                diligence 25:4 26:15          Elk 1:15 3:9 106:4
  100:20                        99:8 100:3 101:13,17       dayrooms 13:18 17:11         dinner 22:10                  emergency 6:8 44:11
Condon 2:9                      102:12,13,21,22 104:6      days 31:14 45:22 53:5        direct 37:10,20 85:9,10       employ 101:14
conduct 69:24                   107:9                        57:11 102:11               direction 19:5 42:6           employed 21:5 27:5,6
conducted 67:20              correctional 6:18,20 8:14     Daytime 86:13                director 59:12,13,16,20,25       32:11 85:1
conflict-of-interest 67:17      8:20 14:20 24:14,24        dead 91:17                      60:7                       employee 29:23,25 30:1
conjunction 48:16,19            33:18 35:20 36:5,21        deal 33:3,4 58:23 70:16      disagree 84:7                    60:4 106:7,8
  70:23                         38:2,14 50:14 58:9 62:3      104:3                      Disc 77:14,20 105:10          employees 24:9 25:17,17
connection 55:22                74:10 78:19 79:9 86:21     dealing 30:17,18 37:9        disciplinary 28:16               37:13 42:9 52:21 53:22
consent 54:16                   87:11 92:19,24 93:5,23       70:14 83:19,21 97:10       discipline 26:22                 58:5,22 85:22,25 86:11
considered 75:12             corrections 6:16 61:16          100:12                     discover 24:18 26:21          employment 27:17
consistent 74:11                62:18 75:6                 death 91:19,25 94:6          discovered 15:22 24:15        enacted 101:9
consisting 107:7             correctly 56:2 94:19            100:25 101:10                 57:3                       endorsing 76:8
constant 71:18               COs 86:9 100:11               decade 35:21,22 36:7         discussion 16:15 17:7         enforcement 5:2,14,15
constitute 25:19             cost 52:16,19                 decedent 67:21                  18:1 97:21,25                 26:1,3,4 96:20
constituted 33:10            council 5:20                  decide 16:20,23              discussions 55:21             Ensign 2:10
constitutes 55:17            counsel 3:18 29:21 57:7       decided 23:14,17 24:13       disease 71:23                 ensure 101:19
Constitution 34:21 43:15        58:16 106:8,9                27:16                      diseases 50:16,18             entail 10:11
  104:3                      counselors 52:13 53:10        decision 37:6 74:4,5,6,7,8   disorder 46:4                 enter 14:19,20 18:10 97:3
constitutional 7:17 34:21    counties 38:3                   74:10 104:22               display 35:16                 entered 15:1
  60:14,17 101:24 102:24     counts 9:7,8,13               decrease 89:24               displaying 35:2,9             entire 15:23 16:6 55:18
  104:5                      county 1:10,14 2:8 3:8 4:5    Defendant 75:24              District 1:1 3:6,6 27:20,20   entirely 78:21
constitutionally 38:9,13        6:2,4,23 23:18 24:9 27:7   Defendants 1:7 2:8,12 4:3    disturbances 76:17            entirety 76:13
construct 104:5                 27:9 29:23,25 30:3,6,19      4:5                        Doby 3:14                     entitled 55:6
construction 89:25 91:1         31:1 35:5 37:16 38:10      deficits 28:13               docket 27:19                  entrance 12:14
contact 26:1,4 96:25            38:17 42:7,7,14,22,23      defined 43:19 44:12          doctor 41:3,3,13 45:19        entry 17:20
contacts 30:4 68:23             43:8 46:24 53:20,21        degree 5:1,4,14                 49:25 50:3,11              Envision 1:25 3:16
contend 48:6 74:5               57:24 58:10,17,22 61:13    delegate 7:25                doctors 40:25 50:19,19        equivalent 83:9
context 22:7 53:17,25           65:20 66:25 67:14,15       delivered 2:23               document 64:8,23              error 56:8
  79:19                         68:1,16 70:9 73:12 81:3    demote 60:4,5                documentation 28:11           escape 79:4
continuation 77:19              85:2,5,21 98:8 101:14      demoted 60:1,3               doing 8:21,24 26:12,14        especially 75:19 89:10
continue 49:18 92:9             106:2,22 107:2 108:6,9     denied 73:10,13                 37:24 48:3 54:2 67:19      essentially 17:11 45:24
contract 22:1 26:18 28:19       108:17,19,22,23 109:1,2    department 6:6,15 61:15         87:12 89:6,19,20,22           60:1 70:3 87:13 88:9
  28:20 29:12 30:11,19       county's 7:21 48:7              62:17                         96:7                          92:16 102:23
  31:23 34:10,12,16,19,22    county-employed 86:19         depend 14:25                 Don 7:6                       established 23:24
  42:10 43:1,2,20 45:9,12    couple 99:9                   dependency 52:13             door 17:12,16,19 18:8,10      et 1:6 3:6 107:7
  46:11,23,24 47:3,13        course 16:22 61:10 89:12      depending 39:21 71:20           66:5,6                     event 16:1 82:7 83:7,18
  48:4,9 52:2 53:19 54:23    court 1:1,24 3:6,13 4:8         78:18                      doorway 17:18                 eventually 42:22
  55:4,23 56:3,13 57:15         27:20                      depends 79:19 91:3           double-check 34:13            everybody 59:5 86:8
  58:8 60:12,22,23 63:2      created 23:22                 depict 18:25                 doubled 87:25                 evidence 99:24
  63:12 66:10 70:7 102:1     crimes 9:24                   deposition 1:9 3:4 72:5      Doubtful 82:1,4               evidenced 28:2
  102:6 104:18 106:10        criminal 25:20,23 72:17         77:15,19 105:10 106:3      downward 7:3                  evidencing 36:12
contracted 8:13 30:1            78:7,20 84:11                107:5                      Dr 24:12,23 25:5 26:10,12     evolve 24:1
  38:21 39:5 66:12 101:14    crises 32:25,25               depositions 74:20               26:13,15 27:14 28:14       ex 84:2
contracts 24:2 30:5,18       crisis 32:6,9,16 33:10,14     depression 75:10 100:1          37:5 48:21 53:19,20        exact 9:12
  31:3 41:18 48:11              33:22,22 46:9,11,14,17     depressive 46:4                 57:4 59:7 60:2 65:9,15     EXAMINATION 4:15 108:1
contractual 29:18 57:9          46:25 47:20 70:13          deputy 6:5 7:4               drafted 29:20                 examined 4:13 107:4
control 6:25 10:19 12:25     criteria 11:9,13 66:1         dermatology 44:16 45:2       Drive 1:15 3:9                example 9:20 12:3,7 43:5
  37:11 57:25 85:6           crown 92:16                   describe 4:22 5:13 6:24      drop 90:22                       66:24 80:14 104:17
conveyance 80:22             Crystal 65:17                 described 68:14              drugs 72:19                   exception 64:3,5
convicted 75:19              current 99:25                 designated 65:25             due 25:4 26:14 76:5           excuse 7:20 76:23 103:9
coordinate 31:1 33:25        currently 8:13 48:3           designed 62:3                duly 4:12 106:5               execution 51:22
  50:1 51:19                 Curto 1:25 3:15               desire 37:11                 duties 60:6,14,18             Exercise 95:21
coordinated 52:5             custody 9:21 101:21           desires 43:9                 duty 7:21,21,25 8:1 66:2      exhaustive 40:22
coordination 35:4 53:8       cut 94:7                      desk 12:20,24 13:7              101:24 102:24              exhibit 18:5,7 20:2,4 29:4
copies 63:21                 cyanotic 91:25                despite 98:10                                                 29:6 31:7,8,10 37:3
coping 75:25                                               detainee 48:22 61:13                      E                   41:16,20,23,23 42:1,2,2
copy 63:11                               D                 detainee's 48:24             E 3:1,1                          42:4,11,16,17 43:4,5,21
corner 19:15                 D 1:24 3:1 106:3,20           detainees 35:1 49:14         earlier 19:17 66:4               47:11 51:22,24 52:17
correct 5:12 6:18,23 7:19    daily 72:20                     52:25 61:11 62:6,16,19     easier 94:8                      54:7,8,8,9 55:14 58:8
  9:1,3,7 10:4 11:10 13:18   danger 79:17                    63:6 64:12                 Easily 94:12                     65:4 81:1 97:23,24 98:2
  15:9,14,15 16:10,11        data 36:25                    detention 9:17 61:23 62:2    East 2:14                        99:3,22 101:6 108:4,5,8
  17:2 19:19 20:8 22:8       databases 25:23               determinations 33:20         eating 76:17 88:15               108:11,13,16,19,22
  29:18 30:10 32:7 35:22     date 3:11 20:12 23:10         determine 28:1 55:2 88:22    education 37:22 39:3             109:1




                                              Doby Professional Reporting, Inc.
                                                       952-943-1587
                                                                Joel Brott
                                                                5/24/2019
                                                                                                                            Page 112
exhibits 2:25 3:2 97:18       followed 102:14                66:16 79:19 80:14 87:11    hoped 24:16                      48:25 61:13 71:10 72:9
exist 43:3                    following 78:7               guessing 40:4,8              hopefully 68:22 69:7             78:15,22 79:15 83:21
exit 97:6                     follows 4:13 107:9           guns 75:20                   hospital 33:17 35:18             87:12,13,22 88:11,16
expect 64:25 88:21,24         for-profit 85:17             gynecology 44:16,25          hospitals 44:10                  89:2,5,6 92:10 96:25
   102:14                     forget 51:16                                              host 10:24 39:19                 97:4 98:7,12 99:18
expectation 86:24 89:18       form 10:21 25:7 45:4                      H               hour 14:4,21 15:2,21,21          101:8 102:25 108:23
   89:21 103:25                  49:11 67:8 81:3 93:15     H 2:3                          15:22,23 16:3 19:10,11         109:2
expectations 86:21,23         formed 66:11                 half 5:17 6:1 30:3,3         hours 16:18,23 22:2 52:3      Inmate's 81:5 108:20
experience 21:3 100:11        forms 17:20,20               hallway 12:20,24 19:7          56:15,17,18,20 57:1         inmate/detainee 31:13
experiencing 76:15            forth 95:4,4                    20:7                        66:20                          36:9 45:22 70:18 108:8
expert 64:1,2                 Forty 15:24                  HAND 106:14                  house 23:4,5 62:5,16 80:3        108:16
expertise 37:22               Forty-seven 4:21             handcuffed 97:6              housed 101:16                 inmate/detainee's 48:17
explain 30:15 57:14 61:3      found 93:24 96:15            handed 91:4                  housing 9:15,16 10:5,8           70:24
explanation 48:10,12          foundation 39:15 45:5        handle 33:8 39:9               11:8,19 12:19,23 13:6       inmate/detainees 32:6
expounded 23:16                  47:23 50:6 67:7 72:10     hands 96:10,19                 13:24 14:7 20:12,15,21         50:2
extend 19:7                      77:3 93:16                hang 90:3                      20:22,23 68:9,12,13,14      inmates 7:17 9:16 11:9
extensive 55:19               Four 45:16,17                hanging 68:7 90:13 91:16       68:25 71:7,10,16 73:15         14:4 16:19 24:19 35:1
extent 13:4 92:8              Frank 7:9                       93:24                       73:21,25 74:3,8,12,18          35:11,11,15 36:15 40:14
Exxon 104:16                  fraudulent 80:22             hangings 90:25                 75:1,5 96:13,23                49:4,13 50:16,22 52:10
eyes 13:15 61:17              Freedom 63:15                happen 33:7 81:24            hung 20:18 91:18                 52:25 68:16 71:6,19
                              frequently 89:21             happened 24:22 35:5 67:3                                      77:24 78:10 79:1 80:4
              F               friend 23:1,2                happens 83:8                               I                  82:18 84:15,19 86:25
facilities 36:5 62:5 64:14    Fritel 7:12                  hard 17:22                   ICE 61:8,10,13,14 62:19          87:3,5,6 96:2 99:15
    66:12 69:6                front 94:4,9,13              head 9:8,13 92:4,8,11,17         63:5 64:12                   101:16,20,25 102:7
facility 8:10,12 11:5 15:10   fulfill 103:19               health 7:18 10:21 24:14      idea 5:20 38:7,8,8            inmates/detainees 35:9
    25:13 34:1,3 35:20        full 4:17 30:2                  24:21 31:12,15,22 32:22   ideations 76:4                   36:2,11 43:10 46:8
    36:11 37:25 46:19 47:21   function 7:20                   33:1,1,22,25 34:4,9,11    ill 41:5                         50:11 79:11
    51:6,20 52:1 53:8 61:20   further 105:2                   34:14,18 36:4,8,17 37:9   illness 36:3                  inquire 66:10
    63:6 68:23 69:9 71:6                                      37:19,24 38:2,4,13,18     imagine 78:14                 inside 7:14 13:21 87:7
    78:9,19 79:18 84:13,15                 G                  38:21,24 39:10,20 40:1    impartiality 106:12              95:11
    98:17 100:14 101:11,17    G 3:1                           40:5,6,13,15 44:1,4,16    implementation 62:4           insisted 66:19
    102:11                    gain 69:6 84:13                 45:18,23 50:13,23 51:19   important 88:2,3,4,20         instances 84:18
fact 27:7 38:12 47:15,17      games 22:22                     51:23,25 52:3,19,24           96:9                      insti- 79:1
    49:3 50:13,22 82:18       Gamma 68:14,15,17 69:10         53:4,5,7,9 56:14 61:18    imposed 73:20                 institution 71:14 72:22
    83:14 92:5,7 93:11        Gaskins 2:4,23                  65:3,8 66:18,20 71:5      impossible 40:11 74:22           101:1
    94:18 98:10 102:15        gen 74:16                       73:7,11,13 75:9,11 76:3       78:22                     institutions 38:14
facto 84:2                    general 29:21 30:20 41:6        98:7,12,14,16,18,19       impractical 74:21             instructions 9:5
factors 97:9                     74:17,22 92:13 96:19,22      99:13,20 100:7,13,17,18   improve 37:25                 insurance 50:20
fall 6:3 30:25 55:13             99:5,24                      101:8,15,16,21 102:8,9    improvement 66:21             insured 49:4
falls 5:24 30:16              generally 9:13 31:2 36:20       102:10,25 103:1 108:9     improving 66:17,20            intake 68:15 69:14,21
familiar 8:15 81:13              86:23                        108:16,23 109:2           in-depth 99:12                   73:10 99:11
far 32:9 38:12 55:2           gentleman 56:13              healthcare 43:10 99:19       in/1 71:8                     integrate 71:25
fashion 90:16                 getting 14:3 24:1,16 53:18      100:8                     inaccurate 19:2               integrated 34:25
father 11:17                     73:13                     Heaney 58:10                 include 33:22                 intelligence 84:14
FBI 5:2,7                     give 9:12 29:9 49:12 60:23   hear 87:18,19                Included 10:2                 intended 55:18
federal 61:21,23 62:1,6,14       64:5,24,25 80:14 83:18    heard 3:22 14:15,17 79:9     including 44:15 55:9          intent 54:1 58:4 90:12
    62:15,24 64:11 80:5       given 91:5                      80:10                     increase 66:19 89:23          interaction 21:15,18
feds 63:20                    giving 75:18 80:13,16        hearing 13:9                 increased 56:14,20            interactions 22:21
feed 10:17,18 12:22,23,25     glass 15:13                  heightened 88:6              incumbent 39:6                interest 106:11
    13:5                      go 8:4 12:22,23 14:9 25:8    helped 52:9                  INDEX 108:1,4                 interested 106:10
feel 66:5                        26:8 28:24 33:21 35:18    hereof 55:22                 indicated 32:7 46:10 73:7     interim 42:20
feels 9:22                       35:18 41:23 42:19 50:8    heroin 50:24                     76:4 86:3                 interior 15:12
felony 75:19                     50:19 60:7 63:21 68:17    hesitate 18:12               indicates 43:5 92:22          interruption 23:10,11
felt 75:18                       68:21 77:22 78:5 82:17    Hi 86:8                      indicating 10:22              interval 89:24
file 72:4,17,18 75:15 76:12      85:13 91:22 95:11,13      high 4:24 36:1 50:15         indication 80:19              intervention 32:6,9 46:9
    76:12,15                     96:18 97:1 99:10,21       higher 33:18 36:23 37:21     indications 8:23                 46:11,14,18,25 47:20
files 61:1,6,7                goal 90:22                   highlighted 37:13            indicative 79:17                 70:13
filter 85:14                  goals 87:1                   hire 25:1 58:24 70:3         indicators 95:13              Inventory 75:10
financially 106:10            goes 10:17,19 41:20,23       hired 23:19 24:12,13 59:1    indirect 85:10                investigation 66:7 67:17
find 25:1 46:2 52:5 107:8     going 15:16 19:6 23:13,17       103:18                    individual 13:22 31:20           67:18,20 78:7
finding 76:21,25                 25:6 28:4 40:9 46:25      historically 38:1                80:15 88:23               investigations 26:6
fired 24:21 66:19                53:20 58:21 77:12 79:20   history 5:13 25:20 28:16     individuals 9:24 10:6         investigative 6:9,10 78:5
firing 29:2                      80:2,20 83:4 95:12           83:11 99:6                    39:20 69:13 100:12           82:19,20
firm 3:14                        96:24 98:23 105:8,9       hits 84:19                       101:20 102:2              investigator 6:9 78:20
first 4:12 6:12 20:15 21:3    good 5:20 38:8 49:13         Hiveley 2:9 4:4,4 8:2 25:6   industry 50:14                   79:10 81:22 82:6
    21:16,19,20 29:14 47:24      76:24 86:12                  25:10 43:21 45:4 49:5     infect 72:1                   investigators 67:19
    53:18 70:6,7 76:3 106:5   goodbye 79:16                   49:10 50:5 63:14,19       infectious 71:23              investigatory 84:3
five 26:2 54:5 68:1           government 64:11                64:6,20,23 72:10 93:15    information 27:1 63:16        involved 7:4 85:16 103:23
five-minute 77:5              gown 10:16                      93:22 96:1 103:6,10,13        69:7 72:23 73:12 78:18    involving 90:12
floor 95:16,17,18             graduated 4:24                  103:21 104:7 105:4            79:3,8,12 83:18 84:12     Isais 7:10
flows 7:3                     great 81:21                  Hmm 77:9                         85:11                     issue 20:24 36:5 66:22
focus 66:17                   greatest 19:25 99:2          hold 91:12                   inherited 21:12                  75:4 103:5
FOIA 63:22 65:1               Greg 29:22 58:16             holding 69:20                initial 28:19 29:20 99:10     issues 30:18 33:4,4 57:21
folder 29:9,10 97:20          guaranteed 38:13             homicide 82:10               initially 26:17                  61:18 73:8,11,14 76:16
follow 9:4 61:22 62:10,14     guards 79:2 87:5             honestly 56:7 75:25          inmate 9:21 10:1 12:7         Iverson 2:9
    64:18 78:21 102:24        guess 28:15 35:15 56:13      hope 58:12 87:7                  14:6,7,10 33:4 48:22,24



                                               Doby Professional Reporting, Inc.
                                                        952-943-1587
                                                                 Joel Brott
                                                                 5/24/2019
                                                                                                                            Page 113
              J               L.L.P 2:4,23                  lot 30:24 61:16 63:3 74:20     23:8,20,20,22 25:5,17        47:23 67:7 77:2 105:3
J 2:13                        labor 30:18,24                   80:23 90:25 95:23 96:2      27:24 28:19 31:11 32:5     necessarily 74:13 104:3
Jacob 80:16                   Lack 50:6                     Louis 4:19                     37:11 42:9,13 44:6         neck 88:19,23 91:18
jail 1:14 3:8 6:17,23 7:1,4   Lacking 39:14                 loved 79:16                    45:10,17 46:8,13 47:4      need 9:16 29:1 40:21
    7:8,8,9,15,17 8:9,11      language 32:8 43:3 47:12      luck 89:7                      47:25 48:2,14 49:23,24       48:11 78:6 79:2 87:12
    21:23 35:17 37:7 39:8         53:13 55:14 56:7 102:15   Lynas 1:3,4 2:2 3:5 11:12      52:15,18,23 53:3,22          87:16 89:2,5 95:13 97:1
    62:14 68:1,16 72:18       larger 5:23                      12:4 14:16 15:22 68:3       54:25 55:3 56:4,24         needed 16:25 33:6,7
    76:3 77:25 79:1,10 81:3   Larson 2:14                      72:7 74:13 81:9 92:20       57:25 58:4,9,23 59:24      needs 70:21 88:6 101:21
    81:21 84:18 86:5 108:19   late 62:8                        92:25 93:10 107:6           60:17 65:12 66:8,12        negotiating 45:9
    108:23 109:2              law 2:3,3,9,13 5:2,14,15      Lynas' 20:11 72:4 100:25       70:2,3,4,22 73:25 74:4,5   negotiations 30:24 55:20
jails 35:25 36:6 38:5             25:25 26:3,4 43:15           101:10                      74:7 75:1,15 81:18         neighboring 67:15
James 1:4 11:15,17 12:4           96:19                                                    85:18,19 98:10 102:1       Neurology 45:1
    14:16 15:22 20:11 68:3    lawsuits 27:23                            M                MEnD's 33:24 47:17 48:6      never 6:18 22:9 38:20
    72:4 81:8                 lawyer 45:10                  M 2:9                          51:18 67:3 102:4             57:20 78:23
Janet 1:24 3:13 106:3,20      lay 58:3 94:25                main 12:14 13:19 69:21       mental 10:21 24:21 31:12     new 70:3
January 21:17 100:24          laying 95:15,18               maintain 27:16                 31:15,22 32:21 33:1,22     news 57:6
Jason 2:9 4:4 63:12           layoff 57:25 58:20            major 46:3                     33:25 34:4,9,10,14,18      next-of-kin 1:4
jasonh@irc-law.com 2:11       learn 61:25                   making 33:20 37:18             36:3,4,8,17 37:9,19,24     nod 51:17
Jen 59:18                     learned 57:10 79:10           management 48:15 70:23         38:2,4,17,21,24 39:10      non-catwalk 12:13
job 6:20 56:12 69:7 86:12     leave 23:17 24:13             manipulative 35:2,9,12,16      39:20,25 40:5,6,13,15      non-federal 62:5
    103:19                    left 5:19 23:25 77:8          manner 97:10                   43:25 44:4,16 45:18,23     non-MEnD 52:21
jobs 59:6                     legal 3:15 8:3 58:16 103:7    Manual 98:9 108:23 109:2       50:23 51:19,23,25 52:2     non-prescribing 31:13
Joel 1:10 3:4 4:11,19             103:11                    March 101:9                    52:16,19,24 53:4,5,6,9       45:19
    77:15,20 105:11 106:3     legitimacy 29:1               marijuana 50:24                56:14 61:17 66:18,20       non-state 104:4
    107:3,25                  length 20:7 71:24             mark 7:12 17:25 18:4           71:5 73:7,11,13 75:11      Norberg 61:8
JRT/KMM 1:2                   Leonard 21:4 24:12,23           28:21 80:25                  76:19,24 98:7,12,14,16     normal 82:25
July 70:10                        25:5 26:10,12,13,15       marked 2:25 3:2 18:5,7         98:18,18 99:13,19,20       Northwest 1:15
jurisdiction 30:9,12,17           27:14 28:14 37:5 48:21      20:2 28:23 29:4 81:1         100:7,8,13,17,18 101:8     Notary 106:21
                                  53:19,20 57:4 59:7 60:2     97:23 101:6                  101:15,16,21 102:8,9,10    note 2:23,25 37:16
                                  65:9,15                   Marked/Introduced 108:6        102:25 103:1 108:23        noted 28:7
              K               lesser 60:6                                                  109:2                      notes 92:21
Kathleen 58:10                                                108:9,12,14,17,20,24
                              let's 19:25 21:21 33:13         109:3                      mentally 41:5                notice 23:19 76:15
Kathryn 2:3 3:25                  43:5,6 80:25                                           mentioned 34:19,22           noticed 6:14
kbennett@gaskinsben...                                      Marshall 80:4
                              level 33:18 37:21 39:2,21     master 10:19 12:25           mere 92:4                    noticing 2:23
    2:6                           43:14 89:14                                            met 66:9                     November 73:21,22 75:17
keep 19:6 71:22 86:24,25                                    materials 63:21
                              levels 39:22                  matter 3:5 13:12 49:3        methamphetamine 50:25          76:5
    87:2,5,6,7                liability 103:20,23                                          73:2 97:11                 number 3:22 31:7,8,9
kept 10:8                                                     55:22,23 61:12 91:22
                              liaison 6:7                     93:11 107:6                mind 59:15                     49:13 54:4 60:21 61:1,6
Kevlar 10:15                  licensed 44:22 100:18                                      mindful 60:16                  66:11 81:14 90:8
kills 91:18                                                 max 9:18
                                  101:15                    mean 13:25 14:2 16:20        minimum 66:1                 nurse 21:2 60:10 61:9
kind 6:6,14 7:2 12:2,17,19    licensing 66:9                                             Minneapolis 2:5              nursing 37:15 42:20 59:12
    19:17 26:3,8 32:25                                        21:5 22:15 24:10 34:15
                              life 75:18                      35:3 38:17 40:8,20 41:5    Minneota 5:16                  59:14,16,20,25 60:8
    37:14 41:19 43:6 96:18    ligature 88:19,23 90:1,1                                   Minnesota 1:1 3:7,10 5:16
    99:12                                                     44:21,23 47:18 48:18
                                  90:16 91:1,3,6,14,16        49:21 57:17 65:14 71:21      26:23 27:21 28:2,17                     O
kinds 35:19 69:3 84:10            92:6 93:6 94:5                                           34:14,18 38:24 39:25
King 2:14                                                     80:2 82:22 83:8 84:15                                   O 3:1
                              light 27:2                      84:18 85:2 90:15 91:4,6      61:15 62:17 106:1,4,22     object 8:2 25:6 39:14 45:4
kitchen 26:8                  lighting 99:2                                                107:1 108:9,17
knew 85:6 86:4,9                                              95:2,17 96:12,16,19                                        49:5,10 93:15 103:6
                              limit 16:18 17:12 71:11,13      98:19 100:4,9              minutes 11:21 15:24,24       objection 47:23 49:10
know 5:25 8:4,7,7 9:11        limited 15:9,11 44:15                                        77:7
    12:16 13:24 14:4 15:23                                  Meaning 74:13 85:23                                          50:5 67:7 72:10 77:2
                              Linda 1:6 107:6               means 35:7,10 40:18          mirror 15:13                    93:22 103:10,21 104:7
    16:5 18:13,18 19:5        line 85:9 90:24                                            missed 58:18
    20:19 22:2,6 23:16,22                                     44:19,25 45:13 54:19,21                                 observation 10:12 15:8
                              LineCorrection 107:10         meant 16:8 37:2              missing 6:15                    19:4,4 20:6 68:18 88:7
    25:24,25 26:11 27:7       list 40:22                                                 mistake 47:15,16,17,25
    30:17,23 31:21,25 32:2                                  med 24:8                                                     89:23,24 99:4,23 100:3
                              listed 81:15                  medical 9:19 10:22 21:6      misunderstanding 30:14       observed 92:19
    32:10,23 33:16 35:17      listen 83:13,13                                            MN 1:15 2:5,10,15
    36:17,18 38:16 39:2,6                                     21:12 23:7 24:20,24                                     obvious 94:13
                              listened 83:24                  26:24 28:2,11,17 32:14     MNCIS 25:21                  occasionally 21:23
    39:22,25 42:19 44:6,10    little 5:23 14:17,18 24:4                                  Monies 81:6 108:20
    44:19 45:6,12 46:2 52:4                                   33:13,24 35:6 37:8,9,19                                 occur 9:11 16:24 68:9,11
                                  35:22 69:5 86:13 96:11      37:21,23 38:3,4 40:25      monitor 13:6 81:18 83:12        70:18,20 91:16
    53:15,23 56:21 57:17,23   live 100:13                                                monitored 10:17 13:2,4
    58:2 59:2 62:12 63:4,19                                   41:2,4,13 44:13 51:18                                   occurred 67:25 84:20 89:4
                              lived 26:1 54:1                 60:24 61:17 65:5,11,23     months 11:22 98:24           occurring 81:20
    64:1,6 65:1,21,22,23      LLP 2:14                                                   motivation 79:13
    66:24 67:5,9,14,16 69:1                                   66:1,9,12,18 71:4 72:13                                 off-site 43:18
                              located 3:8 11:4                73:16,18 86:19 88:10       moved 73:21,24               offender 69:2
    69:5 71:12,17,24,24       location 12:21 44:7                                        movement 74:1 93:1,6,7
    72:12,24,24 74:19 75:10                                   97:12 98:7,12,14 99:13                                  office 10:18 29:22 30:2,3
                              locations 19:14                 101:14,25 108:23           moves 73:15                     52:7 74:10 98:8 108:22
    75:12,14 76:19 78:6,16    lockdown 17:3                                              Moyle 82:11
    79:9 80:10,19 81:11                                     medical/mental 75:8                                          109:1
                              long 5:9 21:9 28:4 56:9       medication 28:5 39:19        multidisciplinary 34:25      officer 5:18,25 6:7,19
    82:10 84:24,24 86:5           71:10,14 82:13,14 92:18                                multiple 97:1
    87:22,23 88:15 91:4,6,9                                   48:16 70:21                                                12:19,24 13:24 79:9
                              longer 42:7                   medications 41:4,9,14                                        81:14 87:11 92:24 93:5
    92:10,16 97:13 100:16     look 8:23 13:21 18:22 22:1                                             N
    101:3 103:8,13 104:15                                     49:15 52:20                                                93:23 94:20 96:21 99:11
                                  25:24 27:17,19 41:20      medicines 40:25              N 3:1                        officers 6:21 8:20 13:5
knowledge 21:25                   45:15 48:13 61:6 82:18
known 25:1                                                  meet 39:23                   name 3:15 4:17 31:19 32:3       14:20 33:19 75:6 86:22
                                  83:12 92:11 99:7 100:15   meeting 60:17                  34:6 52:7 59:18 60:23         92:19 97:3
Kyle 67:23                        100:16                    memory 27:4 28:6 59:11         67:21,23 81:13 86:9        oftentimes 9:23 35:15
                              looked 90:25 95:2               68:13 73:3,6,10            National 5:2,7                  79:11
             L                looking 13:11 15:16 78:20     men's 77:5                   nausea 76:16                 oh 20:20 29:13 78:11,24
L 1:10 4:11 106:4 107:3,25        102:16                    MEnD 2:12 4:3 8:13 21:2      Nearing 2:13 4:2,2 39:14     okay 5:4,6 6:24 7:7 8:15



                                               Doby Professional Reporting, Inc.
                                                        952-943-1587
                                                                 Joel Brott
                                                                 5/24/2019
                                                                                                                           Page 114
   8:24 10:10 11:8,23           90:5                        population 36:9 72:1,1         101:15,24 102:2,24        receive 61:11,19,20 78:19
   13:14,19 14:13,23,25      parties 22:24 29:17 47:18         74:17,22 78:15 96:22        103:2 104:1,19               100:14 102:9
   15:6,24 16:6 19:1,3,13       54:16 55:18 106:8,10        positions 24:9,25            provided 31:16 38:4 39:11   received 5:1 26:17 84:12
   19:23 20:11,25 21:3,10    partner 8:13                   positive 76:21 95:24           42:21 46:18 47:21 52:20      99:15
   22:4,12 23:4,7 25:11,15   partners 8:9,11                possessive 48:25               82:22                     receiving 24:20 72:8
   26:14 28:1 29:16,25       party 2:23 7:25                possible 84:22               provider 10:21,22 21:6,13   Recess 77:17
   30:6,14,22 33:15 34:24    pass-through 97:7              post 84:2                      24:24 32:14 35:6 37:21    recital 43:8
   37:2 39:10 41:8,11,22     Passing 29:10 97:20            postgraduate 5:6               38:21 48:17,19,21,25      recognize 29:6 100:20
   42:24 43:5,12,18 45:3,7   Pat 1:25 3:15                  potential 57:24 79:17          49:9,20,22,23,23 60:24    record 3:19 4:18 12:12
   45:15 49:16 50:2,9        Patrick 7:8                    potentially 14:7,8             65:5,8,11 66:13 70:19        57:19 77:13,18 105:9,13
   53:13 54:13 57:13 64:17   patrol 6:5 96:10,21            practice 26:24 28:3,17         70:24 71:2                   106:6
   64:22 65:22 67:25 69:16   Paul 2:15                         48:2 56:4 57:12           providers 38:3,18 40:6      recorded 13:1,3 51:16
   69:23 70:1,13 73:5        payments 56:24 57:2            precaution 75:20               65:23 66:1 98:15             57:20 78:2
   74:25 76:14,14 79:15      peer 60:22,25 61:2,5           Precautions 10:20            providing 52:24 67:11       recording 83:11
   81:23 83:8 84:8 85:1      penitentiary 80:6              precedence 55:8              Provision 108:8,16          recordkeeping 28:11
   87:25 89:7 90:7 92:18     people 16:9 26:5 36:1          preceding 107:8              psychiatrist 41:12          records 26:23 59:22 68:6
   93:4,19 94:16 95:9           39:3 44:8 50:19 58:3,24     preference 96:6              psychiatrists 38:25 39:11   recreation 63:5
   97:16 98:23 101:5            65:25 66:4 70:14 84:19      preparation 72:4               39:18 40:1,19,20,24       Redwood 5:24
   103:24 104:20,24             97:1 100:15 102:6           prescribe 39:19 40:25        Psychiatry 45:1             refer 32:5 33:7,16 44:3
old 4:20 79:4                   104:21                         41:3,9,14                 psychologists 39:1,11          46:8 48:22 69:18
oldest 15:10                 percentage 36:1 49:13          prescribed 49:15 52:20         40:3,19                   reference 42:17
on-site 31:12,14 32:6,9,25      50:10,15                    prescribers 52:11            psychosis 100:1             referral 102:9
   45:18,23 46:9,11 53:4,8   perform 31:14 45:23 53:5       prescribing 28:5 41:2        psychotropic 41:4 48:15     referrals 32:13
on-staff 40:1,3,5            Performance-Based                 49:24                       70:21                     referred 53:23 102:7
one-way 15:13                   61:23 62:1,25               present 23:10 99:8           Public 106:21               referring 19:17 61:24
ones 65:14 73:18 79:16       period 15:20 16:4 31:18        presented 57:13              pull 60:25 61:6                62:13 90:5
op- 50:25                       37:4,18 42:1,20 68:17       pretty 24:22 26:7 64:15      purpose 8:18 10:15 13:14    reflection 83:5
operate 63:1                    68:18,18,19 70:4 91:20         86:12                       13:20 54:1 78:4,5 83:3    refresh 27:4
operations 7:4,14               91:23 94:18 95:10           prevent 89:25                push-ups 95:19              regard 27:23 28:10,15
opinion 38:6 47:2            periodically 61:10             prevention 62:10 64:18       put 10:1,15,16 20:23 21:1      98:11
opioid 36:13                 persistent 36:2                previous 26:2 73:12            69:4 73:18 74:6,8         regarded 36:20
opioids 36:22 51:1 72:20     person 8:23 14:15,17,21        primary 66:17 86:24 87:1     putting 53:16,25 69:8       regarding 27:23
   72:24                        16:8 17:1 32:3 46:2,3,4     prior 38:1 54:22 55:6,8                                  regardless 11:4,6
opportunity 87:10               48:22 68:5 70:21 71:15         59:25 72:9,22 75:17                    Q              regards 37:12
opposed 104:15                  71:15 83:5 88:5,18             83:6                      qualifications 31:21 32:1   Registered 106:21
opposite 17:17                  89:10 92:5 95:14 102:10     prisoners 61:22                32:15,17 39:7 40:10       regular 41:8
order 17:1,3 61:7 84:19         103:18                      private 38:2 104:15          qualified 40:6,15 98:18     rehire 70:3
ordered 83:1                 person's 92:4,17 99:5,7        proactive 84:22                99:19 100:8 101:20        related 28:12,20 29:1
ordering 48:17,19,25 49:8    personal 23:15 81:5            proactively 84:8               102:10                    relates 98:14
   70:19,24 71:2                104:11 108:20               probably 6:2 11:22 30:15     qualities 15:8              relation 55:13
orders 95:7                  personally 23:8                   38:6,6,16 44:5 61:18      quality 37:23 103:2 104:1   relationship 21:22 28:16
ordinary 100:6               personnel 37:8 97:12              67:12 70:12 79:20 81:11   question 40:9,12 44:6       relative 106:7,8
org 7:1                         100:8                       problem 51:10                  47:24 72:2 76:11 81:21    release 74:14,16 81:5
organization 85:17           persons 10:3 103:23            problematic 26:22              82:6 94:15 103:14,16         108:20
organizational 7:2              106:11                      problems 28:1 37:9,10        questions 27:12 105:3,4     rely 66:8 97:10
orientation 68:18            pertinent 95:11                   50:23                     quick 56:22                 remain 4:7
Original 2:23                Pfeifer 75:25                  procedure 54:22 98:9         quickly 24:22               remains 8:1 92:8
ought 28:21                  phases 30:11                      108:23 109:2              quite 96:9                  remember 22:5 26:14 28:8
ourself 104:21               phone 24:23 78:22 81:19        procedures 62:4 98:11        quote 33:10,11                 28:9,10 32:3 52:7,10
outdoor 63:5                    82:17 83:24                 process 23:23 26:9,17                                       56:19 58:1 59:4 60:23
outside 12:2 48:11 72:9      Photo 108:14                      53:17 62:8 82:19,20                                      65:17 67:21 75:23,23
   72:13 84:17,20            photograph 18:24 108:11        produce 63:14,17                          R                 76:8 82:11 94:19
oversee 37:8                 physical 33:1 63:7 74:1        professional 3:14 21:22      R 3:1                       repeat 103:15
oversight 37:10              physician 44:14                   22:7,22 23:3 43:9 98:19   razors 11:1,5               replaced 59:13,17
owners 85:25                 picture 20:1,4                    99:19 100:3 101:15        rbennett@gaskinsbenn...     reported 72:15,19 106:3
                             place 34:12 43:4 56:9 70:4        106:21                       2:6                      reporter 1:24 3:13 4:8
             P                  70:11 90:18 96:24           professionals 37:19,20       reached 27:10                  97:24 98:3 106:21
                             placed 69:8 88:10                 40:16 75:9 99:14 100:18   read 31:11 32:5 33:24       Reporters 3:14
P 3:1                                                                                       34:24 43:8 44:13 45:17
page 31:10 37:14 43:20       places 18:22 19:4                 103:2 104:18                                          representations 55:20
                             placing 68:22                  profit 85:23                    46:8,14,17 48:14 51:18   request 42:2 63:11,16,22
   45:16 54:3,12 98:22                                                                      52:15,23 54:14 55:7,17
   107:10                    Plaintiff 1:5 2:2 3:5,21 4:1   profitability 85:25                                         65:1 108:6
                             plan 35:8 64:19 79:22          program 5:10                    58:8 72:6 76:12 92:24    requested 64:13
pages 107:8                                                                                 101:13,19 102:7 105:5
pain 76:5,9                  plans 35:1                     programs 7:13                                            requests 55:3
                             please 3:18 4:18,23            promises 55:20 56:4             106:13 107:4             require 44:13 98:16
pains 33:14                                                                              reading 98:21
pair 68:25                      103:16                      promoted 6:8,9,10                                        required 38:9 43:14 61:22
                             plural 85:4                    proper 72:8                  real 83:13,13 84:1             64:16
paired 69:2,3                                                                            realize 40:24 103:4
paper 10:24                  point 38:19 48:12 93:12        properly 88:15                                           requirement 75:1
                                93:24 99:23                 property 80:13,17 81:6,15    really 84:1                 requirements 39:23
paragraph 31:11 52:17                                                                    reapplication 70:2
   53:3,11,14 54:3 55:16     pointed 57:6                      108:20                                                requires 89:15 104:14
                             police 5:18,21,25              proposed 58:8                reason 11:6 23:15 40:17     reserved 106:13
   55:16 98:22 99:23                                                                        89:16,18 90:4 107:10
part 6:20 7:1,11 15:10       policies 62:4 98:11            protective 9:21                                          responding 64:14
                             policy 64:19 98:8 100:21       protocol 15:4,5 82:25        reasons 9:25 10:2 23:16     responds 87:22
   26:16 29:14 47:17,24,25                                                                  57:22 69:4 88:12 90:8
   73:1 82:19,20 88:11          101:8 102:4,4,12,14,17      provide 23:7 33:6 34:3                                   response 6:8 86:17
                                102:18 108:23 109:2            37:22 38:11 39:20 40:13   recall 26:12 27:3 31:19     responsibilities 37:12
   99:22                                                                                    75:22 81:19
particular 36:15 44:24       poor 9:18                         43:9 46:25 48:15 52:9                                    60:7
                             pop 74:16                         53:6 56:6 70:22 79:12     recalled 94:24              responsibility 7:22 8:8
   61:17 73:17 74:18 81:19



                                               Doby Professional Reporting, Inc.
                                                        952-943-1587
                                                               Joel Brott
                                                               5/24/2019
                                                                                                                           Page 115
responsible 6:22 52:16,19    School 4:25 6:7                 108:6,8,9,17,19,19,22         53:4                      supervise 6:20
   52:24 65:3,8 80:15        science 5:1                     108:22,23 109:1,1,2        specialization 32:21         supervision 37:20
responsive 43:9              screen 13:8,14,17            sheriff 1:10 3:4 4:7,17       specialty 43:19,25 44:4,12   supply 31:12 45:18 53:4
restructuring 37:18 42:5     screening 71:5 98:7,13,16       6:12,21,22 7:16 8:1 21:6      44:15,24                  support 37:1,15 42:21
   58:6                         99:12 102:8,19 108:23        21:8,9,16,20 22:14,19      specific 31:25 70:20 92:14   supports 53:14
result 102:8                 screenings 99:10                23:9 26:18 27:1,11,14         92:15                     supposed 22:3 70:18
résumé 6:15                  scrutinized 61:19               35:21 58:14,16 77:15,20    speculation 49:6 50:6          99:18
retrieve 68:6                scrutiny 89:15                  85:2,5 105:11 106:3           72:11 93:16               sure 5:15 7:22 11:11 17:3
Reuvers 2:9                  se 30:7                         107:3,25                   spend 71:10,15,16              17:14 32:18 33:23 39:8
review 31:3 60:25 71:19      SEAL 106:14                  sheriff's 6:15 29:22 30:2,3   spent 5:16,25                  41:21 57:21 61:24 65:13
   72:4 76:14 78:22 79:7     seasoned 86:13                  74:10 98:8 108:22 109:1    sports 22:22                   66:8 71:7 74:1 78:11
reviewed 15:20,23 58:9       seated 4:7                   sheriffs 27:10                ss 106:1 107:1                 84:9,25 85:12 89:5
   75:15 76:11 78:12,16,23   second 13:15 17:16 29:14     shift 9:13                    St 2:15 4:24                   94:10 96:8 97:10 102:5
   97:19                     second-person 85:4           shifts 86:14                  staff 14:9 24:3,3,7,25       surprised 96:1
reviewing 56:8 62:5 99:3     second-to-the-last 52:18     shipped 80:5                     25:12 26:7,8,8 32:12      surrounding 43:16
   99:21                     seconds 52:6                 shoot 75:21                      35:5,5 37:15 42:6,7,14    swear 4:8
reviews 60:22 61:2,5,9,19    section 62:11,12             short-term 37:3                  42:21 46:19 47:22 53:9    swing 67:12
Revised 108:8                sections 19:18               shortly 57:20 70:11              53:21 57:24 65:20 70:16   sworn 4:10,12 106:5
revisions 64:15              secure 91:12                 show 12:6 18:12                  73:16,18 75:8 81:18       symptoms 76:9 99:25
RFP 64:13                    security 78:8,25 79:18       Showing 18:7 41:16               84:15 85:6 86:13,13,19    systemic 50:16,18
rid 53:18                       84:14                     shows 20:4,6                     88:10 89:18 100:5 102:9
right 7:18 8:25 10:13        see 9:23 15:12,15 18:8       Shut 17:12                    stand 40:16                               T
   11:22 12:15 14:22 15:17      19:14 26:3 29:13 35:19    sic 17:17                     standard 39:24 64:4,11       take 33:5 37:11 43:13
   17:4,6,19 18:23,24,25        52:21 53:2 54:16 61:7     sick 35:11                    standards 61:23 62:2,3,15       49:19 55:8 67:12 71:3
   19:6,20 20:9 29:3 30:5       64:17 70:6 71:2 79:21     side 15:14 18:14 58:23           62:18,19 63:2,5,9 64:16      75:7 77:4 80:20 82:15
   30:16 31:5 32:19 33:3        80:2 83:4 87:12,17 89:5   sign 31:4 105:5 106:13           66:9                         88:21 91:10 94:22 96:24
   35:23 38:16 41:16 43:2       92:16 94:8 95:10,12,18    signed 29:17 43:1 47:18       Stang 1:6 3:5 93:24 107:6       99:6
   43:3 44:1 45:10,13,20        96:7 97:17,18                51:25 56:22 63:3 70:7      Star 27:2                    taken 3:4 33:6 59:8 72:19
   45:21 46:7,21 47:7        seeing 94:24                 significant 76:8              Starry 7:6                      74:19 77:17 107:5
   52:15 55:11 56:5 58:12    seeking 102:23               signing 48:4 53:18            start 41:19 43:6 77:8        takes 91:1,7,11,14,17,20
   59:10,11 61:5 62:6,20     seen 13:8 27:13 36:25        similar 47:12 86:15,16        started 5:15,18 6:5 23:12    talk 27:18 37:14 43:18
   63:1 64:9 67:1 68:3,24       40:15 47:12 90:25 95:6    sir 4:20 13:10,13 18:9           56:8 62:7                    57:4
   69:21,21 77:25 78:15      sees 100:5                      19:22 20:5 27:25 29:19     starting 24:1 94:5           talked 27:7 42:20 57:3
   79:25 80:1,23 81:6        segregation 9:18,19,20          30:13 32:4 34:20 36:6      state 1:1 3:18 4:17 104:4       66:3 75:17 84:11
   82:11,18 83:14 88:9          10:1                         43:23 45:16 46:16,20          104:14 106:1 107:1        talking 33:1 35:11 49:24
   89:16 91:11 95:14,19      self-harm 36:16                 51:5,7 52:22 54:7 58:21    state-mandated 88:1             58:20 84:4 92:13
   96:21 97:2 99:15,20       self-medicate 51:3              60:11 65:18,24 66:14       statement 55:19 92:25        tape 57:18 95:6
   100:13 104:23 106:13      self-medicating 50:23           67:22 76:2,18                 94:24                     Taylor 58:17
rights 104:16                   72:16                     sister 81:12                  States 1:1 3:6 27:20 38:14   TB 9:19
ring 65:19 67:23             send 40:14 44:8              sit-ups 95:18                    43:15                     team 33:25 34:25 51:18
ripe 36:12                   sense 31:6                   situation 36:10 53:16,16      static 90:2,2 92:8           Technical 4:25
risk 10:3 36:15,23 88:6      senses 87:19                 situations 37:24              status 20:12,13,14,15,21     techs 24:8
River 1:15 3:9 106:4         sensitive 61:18 75:13        six 98:24                        76:19,24                  tele-medicine 52:25 53:7
RN 41:8,9                    sentence 46:15 48:10,14      size 17:13                    statute 6:22 40:7            telephone 77:24
RNs 24:8 32:18                  52:18 53:23               skills 96:20                  statutory 71:12,13           telephonic 83:9
road 67:1                    sentenced 80:4               sleep 76:16                   Stearns 27:11 66:25 67:14    tell 38:12 41:16 59:2,7,12
Robert 2:3 3:20              separate 17:11 30:4 79:23    small 5:16,22 12:17           Steve 58:17                     68:12 70:1 86:22 98:6
role 48:4,6,7                   79:24                     sober 73:8                    sticks 59:14                    106:5
room 77:6                    separated 19:20              social 22:21                  stint 6:17                   telling 56:2 64:7,20 75:24
rooms 15:1                   separates 30:11              socially 22:9                 stomach 76:9                    75:24
rope 91:5                    sergeant 6:10                sold 75:20                    stood 17:18                  tells 28:6 73:3,10
RPR 1:24                     sergeant's 10:18             somebody 10:13 14:3           stopgap 28:20                template 47:13
rule 92:5,7,9 93:7 95:14     sergeants 7:14                  19:10,11 25:1 33:12        straight 15:4,5              ten 11:21
                             series 12:16                    36:22 65:16 69:2 75:7      strangulation 91:19          ten-week 5:10
             S               serves 59:11                    80:2,10 82:25 83:6         street 2:4,14 72:19          tendency 106:12
S 1:6 3:1 107:6              service 24:16 42:21 44:4     sorry 56:18 62:19 67:22       Stretch 95:21                term 8:15 9:14 21:19,20
S2 17:17,18                     46:12 102:1                  82:3                       structure 7:3 60:2 63:7         31:22
S52 12:5,7                   services 7:23 23:7 32:7      sort 10:11 21:12,18 25:4      struggling 99:1              terms 29:18 30:21 34:4
safe 86:25 87:3,5,6             34:1,5,7 38:4,22 39:10       26:14 28:19 32:16 46:5     stuff 80:21                     46:24 48:9 54:4 56:3
safeguards 96:24                39:21 40:1 43:10,18,19       64:1 76:9 83:8 89:8        subject 55:22,23                65:25 92:13
safer 96:11                     43:25 44:12,13 46:9,18       90:16 96:19                submitted 64:13              testified 4:13
safety 16:25 78:8,25 84:14      47:1,21 51:20,24 52:1,4   sorts 35:8                    substance 34:1,4,7 51:20     testify 92:15 93:3,9,17
   88:11,16                     52:20,25 53:7 56:7,15     Sotto 16:15 17:7 18:1            51:23,25 52:8 53:9,9      testifying 92:14,18
satisfy 89:3                    67:11 101:16 102:3           97:21,25                   substantial 106:11           testimony 106:6,6
saw 12:19 86:12                 108:9,17                  sound 77:1                    suffering 33:13 46:3         Thank 3:24 4:6 105:6,7
saying 56:10 58:12 78:6      set 13:15 60:2 71:18         South 2:4,10                     75:25                     they'd 10:15 14:10 40:14
   79:15 83:6 101:3          setting 33:9 74:23           speak 26:19 30:20 32:23       suicidal 76:4                   61:6 84:10
says 31:11 32:5,8 33:24      Seven 98:3,4                    48:1,2 60:25               suicide 10:3,7,14 36:23      thing 6:14 16:6 28:7 46:7
   34:24 43:8 45:15,17       Seventh 2:4,14               speaking 17:23                   62:10 64:18 69:10,12,25      48:13 59:14 76:10 82:11
   46:7,17,21 47:19 48:13    severe 36:2                  special 9:14,16 10:5,8,20        79:22 80:11,19 82:8          89:8 95:17
   48:24 51:18 52:15 54:14   sex 9:24 69:1                   11:3,8,18 12:23 14:7          88:14                     things 10:22,25 16:12
   55:6,7,16,16 58:8 80:2    shared 8:8                      20:23 68:9 71:7,10,16      suicides 66:11,25 67:14         33:20 35:20 53:3 61:3,7
   87:21 99:23 101:13        Sherburne 1:10,14 2:8 3:8       73:15,21,24 74:3,8,12         67:25                        79:23,24 80:23 88:17
scenery 35:19                   4:5 6:2,4 23:18 38:17        75:1,5 96:13,23            Suite 2:5,15                    90:15 95:24 96:3 100:15
schizophrenia 100:15            42:7 46:24 48:7 68:1,16   specialist 3:16 31:12,22      supersede 55:8                  100:16
schizophrenic 46:5              81:3 98:8 101:13 108:5       34:11 36:18 45:18 52:3     supersedes 43:2              think 6:3 7:13 8:8 9:12



                                              Doby Professional Reporting, Inc.
                                                       952-943-1587
                                                                Joel Brott
                                                                5/24/2019
                                                                                                                          Page 116
    12:10 23:23,24,25 26:11   triple 94:22                 verify 88:17                    97:11,12                 10:23 77:16
    27:2,6 28:4 31:22 33:12   true 5:8 6:21 12:10 21:14    versus 3:5                   withdrawing 36:22           10:52 77:21
    34:6,12,23 37:6,13           36:14 38:5,6 40:18        video 1:9,25 3:3,16,17       witness 4:10,12 25:9,11     101 96:20 109:3
    39:18 42:18,18 44:5,5        50:17,21 51:1,2 63:1         15:20 16:8 83:9 94:19        25:16 43:23 45:7 48:1    1066 108:5
    53:24 56:16 59:5,6,8,23      72:7 74:23 78:24 100:17      94:23 95:2 106:3 107:5       49:12 50:9 63:13,17      1067-1081 108:8
    62:8 63:17 66:16 72:23       106:6 107:8               Videographer 1:25 3:3,24        64:10 67:9 72:12 93:17   11 54:3,12
    76:21 82:5 88:13 90:8     trust 89:7                      4:6 77:7,10,12,18 105:8      93:23 96:2 98:4 103:9    11:26 105:12,14
    93:10 94:18 95:5 103:22   Trustee 1:3                  view 12:20 94:3,9 101:23        103:12,15,22,25 104:8    13 7:13 23:13
thinking 80:11                truth 106:5                  violate 104:16                  105:7 106:4,6,13,14      13880 1:15 3:9
third 7:25                    try 26:6 86:11               violation 95:15              witnesses 84:19             14 6:13 23:13,13 29:12
Thirty 15:24                  trying 19:21 34:6 51:15      visualize 87:16 89:1 96:10   Won 6:12                       70:10 102:11
Thompson 59:18                   84:13 104:11              visualizing 17:22 92:4       word 34:21                  15 74:19
thorough 26:7                 turn 31:10                   voce 16:15 17:7 18:1         words 6:25 13:8 17:12       15-minute 8:21 11:3,8,13
thought 5:20 42:17 73:1,3     twenty 55:9                     97:21,25                     79:6 99:6                   21:1 73:19 74:7,11,14
    87:2 92:20,22,24 93:9     Twenty-four 56:17            vs 1:5 107:6                 work 5:6,13 53:8 89:2          74:21 75:2,3,5,7 88:1,9
    94:23                     two 5:17 6:1 7:10 14:14,14                                   90:24                       89:10,15,17,19
thousands 78:13,13,14,14         15:25 17:11 19:14 30:4                 W               worked 6:6                  15-minute-watch 73:20
threat 84:24                     30:11 52:6 53:3 68:2      W 1:3 2:2                    workforce 58:7,19 70:1      17 55:10
threatened 9:22                  79:23 93:1                Waagmeester 65:17            working 65:13               17th 29:14 70:7,8
three 31:14 45:22 53:5        two-year 5:4                 walked 18:21                 world's 19:25 99:2          18 6:13 108:12
    79:24 88:21 93:13 95:5    type 9:17                    wall 15:16                   worry 84:25                 18-cv-2301 1:2
threefold 87:2                types 24:8                   want 19:2 64:17 67:19        wouldn't 14:9,19,20 31:25   1996 6:3
tie 41:19                     typewritten 107:4               68:25 79:3,12 84:22          32:23 39:5 42:9 76:24
till 71:24                    typical 83:2                    88:17 89:9,23,24 90:10       79:3 84:7 88:3,21 89:9                2
time 3:11 6:7 9:12 11:20      typically 38:3 82:2             92:12,12 93:2 95:15          89:12 92:5               2 3:2 41:20,23 42:2,4,11
    14:5 17:22 21:7 22:3,10                                   96:5,7 101:19             writing 29:16                  42:16 43:4,5,20,21
    22:17 23:9,21,23,25                    U               wanted 5:22 57:23 60:3       written 46:24 47:10,18         51:24 52:17 54:8,9
    24:5,9,10 26:15,25 27:5   U.S 80:3                     wants 63:20                     54:16,21                    55:14 65:4 77:20 105:10
    27:8,10,11,12 28:4        uh-huh 6:23 7:16 15:18       Washington 106:2,22          wrong 3:23 56:3                108:8
    29:24 30:2 32:11 34:8        16:13,21 21:22 26:21,25      107:2                                                 20 6:4 108:14
    34:13 35:6 40:10 46:10       27:19 28:7 32:20 34:2     wasn't 14:15 16:7 26:16                  X               2000 23:12 62:19 63:2,9
    51:22,24 54:15 56:9,19       36:24 44:20 46:20 49:2       47:6,7 59:4 60:4 66:22                                   64:5,11
    57:23 59:13,18 62:24         51:12,21 52:2 54:24          86:1 93:11,14                                         2007 5:3 82:12
    63:8 65:13,14 66:10                                                                             Y
                                 55:24 58:11 63:13 66:3    watch 10:7,14 11:4,7,9,13    yeah 6:22,23 18:3 19:24     2009 6:12 21:16
    68:17 70:4 71:24 74:24       67:2 68:4 80:7,13,18         13:21 14:11,14 20:14                                  2010 6:13
    75:17 77:15,21 80:12                                                                  20:10 22:8,13 34:19
                                 82:7,9,23 84:21 85:3         21:1 67:3 69:11,12          38:16 41:18,25 43:17      2011 62:18,20,22 64:4,14
    82:13,14 83:13,13,21         87:24 91:24 92:1 94:1        70:17 73:4,19 74:7,11                                 2014 55:10,10
    84:1 91:2,8,9,10,11,14                                                                45:17 48:20 50:17 51:9
                                 95:20,22 97:8 100:9          74:14,21 75:2,3,5,7         57:1,12,12,16 58:4,15     2015 64:15
    91:20,23 93:1,12 94:18       101:2 103:12                 83:16 88:10 89:10,11,16                               2017 62:8 100:24 101:9
    95:11 98:17 100:25                                                                    58:18,21 59:23,24 61:5
                              ultimate 8:18                   89:17,19,20 93:2 94:23      65:6 70:8 74:17 77:11     2018 62:9
    101:10 102:16 104:22      Um 9:12 15:23 16:5 21:5      watched 16:6                                             2019 1:11 3:11 106:4,15
    105:12                                                                                78:1,11,24 80:24 82:14
                                 23:22 31:17 34:6 39:13    watches 69:25 88:13            83:12 84:9 85:8,20           107:7
timely 24:20,20                  42:15 44:5 57:17 65:13    watchful 60:16                                           21 29:12 55:10
times 32:14 95:5                                                                          86:24 87:8 88:12,15,20
                                 65:16 67:6 71:1,17        way 6:6 14:11 28:24 33:19      89:13 94:12 96:22 98:25   21st 29:15 70:8
title 60:6 108:23 109:2          84:11                        40:9 56:14 71:19 85:10                                23 71:8
today 26:20                                                                               99:21 100:23 102:20
                              umbrella 24:4 30:25 53:22       100:5                     year 5:17,19,21,25 24:15    24 1:11 3:11 52:3 56:15
Today's 3:11                  unable 63:8                  ways 14:14 60:21                                            100:24 107:7
Todd 21:3                                                                                 27:3 79:4
                              unclear 47:20                we'll 60:22 63:23 105:5      years 5:17 6:1,5 22:10      24th 106:4
toilet 10:24                  underneath 30:25             we're 30:17,18 41:25                                     25 77:7
told 88:5 94:24                                                                           26:2 34:15 56:15 68:1
                              understand 7:16,24 10:14        56:20 62:18 63:8 64:16      80:5                      2800 2:15
Tom 7:10                         18:18 20:11 35:10 51:8       68:22,24 77:12,18 92:13                               28th 106:14
tool 84:3                                                                               Yep 11:24 14:3 15:7,19
                                 54:19 56:2,10 61:2           102:5 105:8,8,13            17:5 19:6,8,10,16 21:11   29 108:17
top 92:4,11 94:25                63:10 71:8 101:4 103:18   we've 36:8 56:12,14,14                                   2nd 76:5
tour 14:11,14 86:5                                                                        38:11 43:22 69:17 70:9
                              understanding 8:6 9:14          65:14 90:24                 72:6 83:17 85:12 96:17
tours 13:21 93:2                 39:18 41:6 43:13 53:11    weapons 96:14,15,18
track 57:1                                                                                98:14 104:25                           3
                                 53:14 63:25 74:20,25      week 22:2 31:14 45:22                                    3 18:5,7 31:10 98:22 108:6
traditionally 39:10 71:14     understood 60:12                52:3 53:5 56:17,18,19
trained 98:18 99:20 100:3                                                                          Z                   108:9,11
                              unfortunately 36:7 47:9         56:20 72:6                                            30 2:14 57:11 88:1
    100:7                        90:24                     weight 90:21 91:12,15        zero 3:23
training 33:18 39:2,21                                                                  Zerwas 7:11                 30-minute 8:22 89:20
                              unit 6:8 10:5 68:12,13,14    well-being 8:16,18,21,22                                 300 86:11
    96:20 100:14                 68:15 69:10 74:18            12:12 16:25 87:10,25
transcribed 106:6                                                                                                   3000 2:5
                              United 1:1 3:6 27:20 38:14      88:18,22,25 89:3 93:13                0               30th 70:10
transcript 1:9 2:23 106:13       43:15                        94:13
    107:5                                                                               0075 108:19                 32 56:16
                              untreated 50:16,18           went 5:24 47:3 52:6 53:17    018-CV-2301 3:23            333 2:4
transfer 44:11                upset 14:18                     56:16,16 57:21 74:3
transferred 42:22                                                                       0454-0458 108:22            35 80:5
                              urgent 52:24 53:6            weren't 24:19                0465-0467 109:1
transition 37:4,15 43:4       use 14:10 21:21 34:24        Wetterling 80:16
    70:11 71:19                                                                         09 21:17,19                              4
                                 54:21 77:5,5 87:19 90:3   wide 71:21 84:16 88:12
transitionary 37:18 42:1      usually 48:11 96:18          widespread 84:16                                         4 20:2,4 98:22 108:13
transitioning 53:21                                                                                  1              4-105 108:2
                                                           Wiley 29:22,23 58:16
trauma 99:25                                               Winberg 1:24 3:13 106:3      1 3:2 41:16,23 42:2 58:8    40 56:18,20
treatment 35:1,7 38:11                     V
                                                              106:20                       77:14 108:5              41 108:6,9
    102:19                    vacuum 53:24                                              1-8 2:25
                              variety 9:25 71:21 88:12     Wise 93:5 94:20,21
triaging 33:19                                             Wise's 92:24                 1.11 31:11
                              various 11:9                                                                                       5
Tribune 27:2                                               withdrawal 36:13 51:11       1.12 45:15 52:17
trigger 79:6                  verified 27:14                                            1.17.2 37:15 42:19          5 29:4,6 31:9,10 37:3,14
                                                              70:15 73:4 76:6,9 88:14



                                               Doby Professional Reporting, Inc.
                                                        952-943-1587
                                    Joel Brott
                                    5/24/2019
                                                             Page 117
   42:1,17 47:11 51:22
   54:3,7,10,11 98:22
   99:23 108:16
5.0 54:14 56:11
5.4 55:6
5.5 55:16
55101 2:15
55330 1:15
55402 2:5
55438 2:10
5th 73:21 75:17,24

             6
6 81:1 101:9 108:19
600-plus 78:16

            7
7 97:23,24 108:22

            8
8 101:6 109:1
8-2301 3:7
80 108:20
81 108:20
8th 73:22

            9
9 98:2
9:11 1:12
9:12 3:12
9321 2:10
97 108:24
98 108:24




                         Doby Professional Reporting, Inc.
                                  952-943-1587
